       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 1 of 81             FILED
                                                                          2020 Oct-29 PM 02:46
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

                                           )
      MICHELLE POAGUE, et al.,             )
                                           )
             Plaintiffs,                   )
                                           )
      v.                                   )          7:18-cv-00005-LSC
                                           )
      HUNTSVILLE WHOLESALE                 )
      FURNITURE, d/b/a ASHLEY              )
      FURNITURE HOMESTORE and              )
      TAYLOR SWINNEY,                      )
                                           )
             Defendants.                   )
                                           )

                            Memorandum of Opinion

      Huntsville Wholesale Furniture (HWF) owns and operates furniture stores.

Michelle Poague, Katarda Bishop, and Lorrie Acker worked at HWF’s Tuscaloosa

location—Ashley Furniture. All three sued HWF and their Store Manager, Taylor

Swinney (Doc. 49), and HWF and Swinney counterclaimed against Acker (Docs.

50, 56, and 58).

      Here, the Court considers five motions. Defendants’ Motion for Summary

Judgment (Doc. 124) is due to be GRANTED IN PART and DENIED IN PART.

Plaintiffs’ Motion for Partial Summary Judgment (Doc. 120) is due to be

GRANTED IN PART and DENIED IN PART. Defendants’ first Motion to Strike

(Doc. 149) is due to be DENIED IN PART and TERMINATED as MOOT IN
                                 Page 1 of 81
        Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 2 of 81




PART. Defendants’ second Motion to Strike (Doc. 158) is due to be TERMINATED

as MOOT. Swinney’s Opposition to Evidence (Doc. 128) is due to be

TERMINATED as MOOT.

   I.      Background

        At summary judgment, the Court draws “all factual inferences” in the non-

moving party’s favor. Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d

1206, 1213–14 (11th Cir. 2015) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144,

157 (1970)). With that in mind, the facts are as follows:

                                     Plaintiffs’ Claims

        Poague and Acker were Product Specialists. They sold furniture for $10 an

hour and earned a commission for each sale. (See Doc. 126–75 at 16.) Product

Specialists also had promotional duties. (Doc. 126–76 at 318.) On occasion, they

took flyers to Tuscaloosa businesses. (Id.) The canvassing usually lasted an hour,

but twice it lasted two hours. (Id.) Acker says HWF never paid Product Specialists

for the monthly canvassing. (Id.; Doc. 138–13 at ¶ 40.)

        Unlike Poague and Acker, Bishop did not work directly for HWF. (Doc. 126–

97 at 2.) She worked for a staffing company, Express Services, Inc. (Id. at 2.) Express

assigned Bishop to HWF where she was a cashier earning $10 an hour. (Id.)




                                     Page 2 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 3 of 81




      Acker, Poague, and Bishop all claim they saw and suffered sexual harassment.

Most alleged harassment involved Swinney, the Store Manager at HWF’s

Tuscaloosa location.

       Poague contends that she heard Swinney say crude things about women

“every day.” (Doc. 126–33 at 2.) According to her, on more than ten occasions

Swinney grabbed his testicles and said “deez nuts” to female employees. (Doc. 126–

13 at 234–37.) Poague also says Swinney called attractive female customers

“Omahas.” (Id. at 225–27.) Omaha is an inside joke. (Id.) It means “a hot chick” or

“good looking woman.” (Id.)

      Acker says Swinney and Sam Gibson, a male Product Specialist, degraded

women on a “daily basis.” (Doc. 49–4.) She reports that she once heard Gibson say,

“Lesbians are better than faggots because women are pretty” (Doc. 126–75 at 54)

and heard Swinney once call Acker attractive and told her HWF needed attractive

Product Specialists like her. (Id. at 207–08.) Also, Acker insists that she regularly

overheard vulgar conversations between Swinney and Sales Manager James

Riggsby (Id. at 212–222) and, when she complained, Swinney replied, “If you can’t

take the heat, then get out of the kitchen.” (Id. at 222.)

      Acker alleges physical harassment alongside the verbal harassment. In early

2017, she says Swinney touched her three times. In January, he touched her breasts.

(Id. at 24–25.) One month later, he touched her rear-end. (Id.) One month after that,


                                      Page 3 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 4 of 81




Swinney touched her breasts a second time. (Id.) This touching and harassment

negatively impacted Acker’s sales and potentially caused stress-induced ulcers. (Id.

at 54–56.)

      Bishop alleges similar behavior. She says Swinney called her his “work wife”

and threw money at her like she was “a stripper or a whore.” (Doc. 126–96 at 17–

18.) She saw Swinney grab his genitals and scream “deez nuts” at female employees

and overheard him regularly tell jokes with sexual punchlines. Once, she even

allegedly saw Swinney dance provocatively while another employee threw money

at him. (Doc. 49–5.)

      Bishop also alleges some less offensive behavior. For instance, Swinney

commented on her appearance. (Id. at 2–3.) He once held Bishop’s hand and also

hugged her after morning meetings. (Doc. 126–96 at 94.) And he once “brushed”

against her back while helping a customer. (Id. at 26–33.)

      For both offensive and less-offensive allegations, Bishop contends that she

suffered consequences when she complained. In March 2017, Bishop told Mia

Washington, the Office Manager, she was “uncomfortable” with Swinney’s

behavior. (Doc. 126–96 at 22–25.) Bishop relayed those concerns to Kim Vetrano,

HWF’s Regional Customer Service Manager. (Id.) The next month, HWF cut

Bishop’s hours by half. (Id. at 148–49.)




                                    Page 4 of 81
        Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 5 of 81




       Swinney was not the only one alleged to act in an inappropriate manner.

Poague testified that Riggsby relayed explicit details about his sex life. He told

Poague a female customer wanted to “f*** his brains out.” (Doc. 126–13 at 219.)

He showed Poague nude pictures of that same customer. (Id.) Poague objected: “I

said it was gross, stop.” (Id. at 222.) Riggsby kept on, and when Poague complained

to Swinney, he “laughed her complaints off.” (Id. at 223.) According to Poague,

Gibson openly discussed pornography. He even suggested Poague enjoys

performing oral sex.1 (Doc. 126–35 at 7.) Poague complained to management and,

soon after, Gibson “cornered” her. (Id.) He warned her he “didn’t want nothing to

do” with her sexual harassment allegations. (Id.) Jason Seavers, HWF’s Director of

Stores, once “wrote up” Poague. (Doc. 126–33 at 2.) When she asked why, Seavers

allegedly accused her of “inappropriate” involvement in “woman stuff.” (Id.)

       The Plaintiffs also contend that management favored male employees with

sales. For instance, HWF uses the “Up System.” If a Product Specialist is “up,” he

or she gets the next walk-in customer. Poague and Acker say Swinney assigned

customers to male Product Specialists when female Product Specialists were next

“up.” (See Doc. 126–75 at 44.) Because Product Specialists earned commission,

each lost customer means lost income. Swinney often rejected Poague’s sales. (Doc.



1
  Poague documented the alleged conversation: “Sam said, ‘that blows.’ I said ‘what?’ He said
‘you do’ and laughed.” (Doc. 126–19 at 7.)
                                        Page 5 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 6 of 81




126–75 at 18–21.) He said her profit margins were too low but yet approved male

employees’ sales at identical (or lower) profit margins. (Id.)

      Poague says Swinney mistreated her when she returned from maternity leave.

Swinney sometimes let Poague use his office to pump breastmilk. (Doc. 126–13 at

33–34.) Other times he offered her only the “Community Room.” (Id. at 34.) The

Community Room has cameras, and customers shop the Community Room for

clearance items. (Id.)

      According to Poague, when she asked to pump breastmilk, Swinney stared at

her breasts and made her “stay on the floor for additional time.” (Doc. 138–13 at ¶

64.) In a signed declaration, Poague says:

      The more I exhibited the symptoms of discomfort and pain, the wider
      he would smile. If my milk leaked through my shirt, he would stare at
      my breasts and smile. It appeared . . . he took pleasure in my humiliation
      and pain. (Id.)

      Poague asserts that HWF did not let her take federally-protected leave. Poague

told Swinney she “needed leave” because her son was “not gaining weight like he

should.” (Doc. 126–13 at 48.) Swinney and Seavers denied her request. (Id.) Weeks

later, a pediatrician diagnosed Poague’s son with a “chronic condition.” (Doc. 126–

46 at 29–32.) As treatment, Dr. Kelton recommended Poague stay home for twelve

weeks and nurse her son. (Id.) At-home nursing was necessary because Poague was

“not provided [a] private place . . . at work [nor] adequate breaktime to express

breastmilk, resulting in reduced supply.” (Id. at 30.)
                                     Page 6 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 7 of 81




      Eventually HWF allowed Poague to take leave. The month she returned,

managers: (1) put her on an improvement plan, (2) twice split her sales with other

Product Specialists, (3) rejected other sales, and (4) wrote her up each week for poor

performance. (Doc. 126–36 at 3–4.)

      HWF and Swinney deny many of the Plaintiffs’ allegations. (See Doc. 133 at

1–7.) Further, HWF says it responded reasonably to inappropriate behavior, insisting

that HWF policy prohibits discrimination and harassment. (Doc. 133 at 46.) HWF

displayed EEOC and Department of Labor posters and offered an anonymous hotline

for harassment victims. (Id.) And on one occasion, when Poague complained, CEO

Chris Caune investigated and spoke with Swinney. (Id. at 47.)

      Plaintiffs sued under Title VII, other federal employment-law statutes, and

Alabama tort law. HWF and Swinney counterclaimed.

                             Defendants’ Counterclaims

      Acker employment at HWF ended in March 2017. (Doc. 126–75 at 21.) Soon

after, she hired lawyers and filed an EEOC discrimination charge. (Doc. 49–4.)

Three months later, Acker learned that HWF fired Swinney. (Doc. 126–75 at 69.)

Believing “the sexual harassment, discrimination, [and] retaliation” ended with

Swinney, Acker emailed Seavers and asked for her job back. (Id.) Seavers responded

and invited Acker to a June 2017 meeting. (Id. at 69–70.) Behind closed doors, she

met with Seavers and Daniel Hannan, HWF’s attorney. According to Hannan and


                                     Page 7 of 81
         Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 8 of 81




Seavers, Hannan introduced himself as HWF’s attorney and then asked Acker if she

was represented by counsel. Acker disagrees on both fronts. First, she says Hannan

never introduced himself as HWF’s attorney. Second, she believed Hannan worked

with HWF’s human resources department—that his purpose was to “help her get her

job back.” (Id. at 74.) She also says Hannan never asked if counsel represented her.

(Id. at 75.)

         During the meeting, Hannan and Seavers handed Acker a General Release.

According to Acker, she was told, “If you want your job, sign these documents.” (Id.

at 93.) Although Acker admits no one forced her to sign, she never called her lawyer.

She insists that she had no chance to read the Release before signing. (Id. at 83.) (“I

was not allowed the time to read it.”). The Release purportedly waived all of Acker’s

employment-law claims. (Doc. 126–89.)

         One day later, HWF learned Acker (1) had counsel and (2) a pending EEOC

charge. (Doc. 121–19.) Still, Acker worked at HWF for six more months. Because

Acker sued—and raised purportedly-released claims—Defendants counterclaimed.

   II.     Standard of Review

         Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists “if

the nonmoving party has produced evidence such that a reasonable factfinder could


                                     Page 8 of 81
          Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 9 of 81




return a verdict in its favor.” Greenberg v. BellSouth Telecomms., Inc., 498 F.3d

1258, 1263 (11th Cir. 2007) (quoting Waddell v. Valley Forge Dental Assocs., 276

F.3d 1275, 1279 (11th Cir. 2001)). The trial judge should not weigh the evidence.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986). Instead, the trial court determines whether issues of fact remain and whether

those issues deserve a trial. See Green v. Markovitch, 385 F. Supp. 3d 1190, 1194

(N.D. Ala. 2019).

   III.     Defendants’ Motion for Summary Judgment

      Defendants move for summary judgment on “all remaining claims” asserted

by Plaintiffs. Defendants also move for summary judgment on their breach-of-

contract counterclaims against Acker.

            A. Hostile Work Environment

      A “hostile work environment” that changes “the terms and conditions of

employment” supports a Title VII claim. Reeves v. C.H. Robinson Worldwide, Inc.,

594 F.3d 798, 807 (11th Cir. 2010). To prove a work environment was so hostile it

changed the conditions of her employment, a plaintiff must show five elements. Id.

at 808. First, the plaintiff must belong to a protected group. Mendoza v. Borden, Inc.,

195 F.3d 1238, 1245 (11th Cir. 1999). Defendants do not challenge Plaintiffs on this

element. Second, the plaintiff must show she was subject to unwelcome sexual

harassment. Id. Third, the plaintiff must show the harassment “was based on [her]


                                     Page 9 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 10 of 81




sex.” Id. Fourth, she must show “the harassment was sufficiently severe or

pervasive.” Id. Fifth, she must show some basis or reason to hold the employer liable.

Id.

      Element four has both a subjective as well as an objective component. Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). The plaintiff must “subjectively

perceive the environment to be abusive.” See Hulsey v. Pride Rests., LLC., 367 F.3d

1238, 1248 (11th Cir. 2004). Along with showing she (subjectively) believes she

suffered harassment, the plaintiff must show the harassment was objectively severe

or pervasive enough to alter the terms and conditions of her employment. Harris,

510 U.S. at 21. For this objective inquiry, courts apply four factors. Mendoza, 195

F.3d at 1246 (a. the frequency of the conduct; b. the severity of the conduct; c.

whether the conduct is physically threatening or humiliating; and d. whether the

conduct unreasonably interfered with the employee’s job performance). The

objective inquiry ensures Title VII does not become a “general civility code.”

Burlington Northern and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (“Title

VII . . . does not set forth ‘a general civility code for the American people.’”).

      As to element five, the employee must show her employer is either directly or

vicariously liable for the hostile work environment. See Dees v. Johnson Controls

World Servs., 168 F.3d 417, 421–22 (11th Cir. 1999). To hold HWF liable, Plaintiffs

must show HWF (a) had actual or constructive notice of the hostile environment,


                                     Page 10 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 11 of 81




and (b) failed to take “immediate and appropriate corrective action.” Watson v. Blue

Circle, Inc., 324 F.3d 1252, 1259 (11th Cir. 2003). A plaintiff proves actual notice

by proving that management knew about the harassment. Id. Employers have

constructive notice when “harassment was so severe and pervasive that management

reasonably should have known of it.” Id.

              1. Acker

      Acker alleges the following gender-or-sex-related harassment:

       Swinney called Acker “attractive” and said HWF needed more attractive
        Product Specialists (Doc. 126–75 at 207–08);

       “Every time” an attractive female customer entered the store, Swinney
        yelled “Omaha” and followed the female customer (Id. at 38–40);

       When Acker scanned her fingerprint to clock in, the machine once read
        “69.” Male coworkers commented and made fun of her (Id. at 208–211);

       Acker overheard Swinney call a female customer “thick enough” (Id. at
        205–06);

       Acker once saw Swinney “twerking” like a stripper (Id. at 138–140);

       Acker overheard multiple sexual conversations between Riggsby and
        Swinney or Riggsby and other male employees. (Id. at 48–51.) “They
        would discuss [Riggsby’s] previous nights, rowdy sexual endeavors, and
        they would refer to him as . . . Raw Dog Riggsby.” (Id.);

       Gibson opined that “lesbians are better than faggots, because women are
        pretty” (Id. at 54);

       When Acker complained to Swinney about inappropriate conversations at
        work, Swinney replied “if you can’t take the heat, then get out of the
        kitchen” (Id. at 222);

                                    Page 11 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 12 of 81




       Swinney touched Acker at least three times in five months. In January
        2017, Swinney touched her breast. One month later, Swinney touched
        Acker’s rear-end as he passed her. Then, in March 2017, Swinney touched
        Acker’s breasts a second time. (Doc. 143 at 31–32);

       Swinney and Gibson talked about sex and “degraded women” at the break
        table “on a daily basis.” (Doc. 49–4.)

      Taken in the light most favorable to Plaintiff, some of these incidents (a)

involved unwanted sexual harassment (b) based on Acker’s sex. There is nothing to

indicate that Acker wanted or encouraged the harassment. She testified the

harassment “affected [her] emotional well-being,” negatively impacted her sales,

and (potentially) caused her to develop “stress-induced ulcers.” (Doc. 126–75 at 54–

56.) Acker satisfied elements two and three.

      A reasonable juror could also conclude Acker subjectively found these

incidents severe or pervasive enough to affect the conditions of her employment.

After all, she offered evidence that the sexual harassment affected both her health

and her sales. (Id.) Regardless, Acker must satisfy the objective prong of the fourth

element. Thus, the Court turns to Mendoza’s four factors.

      Most of the alleged harassment was not daily or near-daily. See Reeves, 594

F.3d at 804 (plaintiff claims she suffered harassment “on a daily basis”); Miller v.

Kenworth of Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002) (racial slurs “three

to four times a day” is frequent harassment). But, by the Miller and Reeves standard,

two allegations qualify as frequent: (1) Swinney’s use of “Omaha” to flag attractive
                                    Page 12 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 13 of 81




female customers “every time” one walked in and (2) Swinney and Gibson

degrading women “on a daily basis” at HWF’s break table. Acker suffered (some)

frequent gender-related harassment.

      Some of what Acker alleges involved severe and physically threatening

conduct. In Johnson v. Booker T. Washington Broadcasting Service, the Eleventh

Circuit found severe and threatening conduct when a supervisor touched his

employee sexually. 234 F.3d 501, 509 (11th Cir. 2000). Like the plaintiff in Johnson,

Acker says her superior touched her sexually and inappropriately. She claims

Swinney touched her breasts twice and rear-end once. Under Johnson, these three

incidents create a question of fact as to whether Acker’s alleged harassment was

severe and physically threatening.

      Evidence suggests harassment “unreasonably interfered with [Acker’s] job

performance.” Acker testified sexual harassment “affected both her emotional

wellbeing and her sales.” (Doc. 126–75 at 55.) Since the Court takes such as true at

this stage, this qualifies as an unreasonable job interference. Cf. Johnson, 234 F.3d

at 509 (even inter-office friction can unreasonably interfere with a victim’s job).

      Finally, Acker’s hostile-work environment claim satisfies element five

because HWF likely had actual notice of Swinney’s behavior. Again, an employer

has actual notice when management “knew of the harassment.” Watson, 324 F.3d at

1259. Here, management knew of the harassment in that most incidents involved


                                     Page 13 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 14 of 81




the Store Manager. Further, according to Acker’s signed declaration, Poague

complained to upper management on Acker’s behalf. (Doc. 138–12 at 8–9.) Acker

declares: “I also knew that Michelle Poague had complained about what . . . women

at the store, including me, were experiencing in terms of discrimination and sexual

harassment. I considered her complaints to be complaints on my behalf as well. I

saw that nothing was done in response to her complaints, so I concluded complaining

above Swinney would be futile and ineffective.” (Id.) If Poague complained to upper

management on Acker’s behalf, a jury could find HWF failed to take “immediate

and appropriate” corrective action because, according to Acker, harassment

continued after complaints were made. The jury should decide whether Acker wins

or loses.

               2.    Bishop

      Bishop started working at HWF in November 2016. (Doc. 49 at ¶ 131.) She

left in April 2017. (Id. at ¶ 181.) Between November and April, she allegedly

experienced the following potentially sex-related or gender-related incidents:

    Swinney once called Bishop his “work wife.” (Doc. 126–96 at 17.);

    On a “regular basis,” Swinney told Bishop she looked “nice” and “pretty.”
     (Doc. 49–5);

    One time, Swinney fanned money in one hand and threw it at Bishop “like she
     was a stripper or a whore.” (Id.);

    One time, Swinney held Bishop’s hand without her consent. (Id.);

                                    Page 14 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 15 of 81




    Once, while alone with Bishop, Swinney grabbed his genitals and readjusted
     himself. (Doc. 126–96 at 18.) Bishop scolded him. (Id.) Swinney replied,
     “these nuts.” (Id.) This made Bishop feel “uncomfortable.” (Id.);

    Swinney “frequently” made jokes with a “deez nuts” punchline. (Id. at 18.)
     For instance, on one occasion Swinney asked Bishop if she liked cheese. She
     said yes. He encouraged her to eat “deez nuts with cheese” and grabbed his
     genitals. (Id. at 80.);

    Once, at a sales meeting, Bishop saw Swinney dancing provocatively while
     Washington threw money at him. (Doc. 49–5.);

      Some of these incidents (a) involved unwanted sexual harassment (b) based

on Bishop’s sex. There is nothing to indicate that Bishop wanted or encouraged the

harassment. (Doc. 126–96 at 14.) Therefore, Bishop’s claim meets elements one,

two, and three.

      Further, Bishop subjectively believed harassment altered the terms and

conditions of her employment. Bishop said she felt “uncomfortable.” And, on at least

one occasion, Bishop complained to Washington and Vetrano about Swinney

“violating” her personal space. (Doc. 126–96 at 22–23.) Viewing all evidence in

Bishop’s favor, Bishop’s testimony coupled with her complaining to management

creates a question of fact on element four’s subjective prong.

      Bishop also submitted enough evidence to survive summary judgment on

element four’s objective prong. A jury could find the jokes, the crotch grabbing, and

the throwing money at Bishop “like she was a stripper or a whore” to be humiliating

and find it “unreasonably interfered” with Bishop’s job performance.

                                    Page 15 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 16 of 81




      Finally, Bishop satisfied element five. Because (1) she complained to

management and (2) most allegations involve the Store Manager, a jury could find

HWF had knowledge of the harassment and failed to take “immediate and

appropriate” corrective action.

                3.   Poague

      Viewed in her favor, Poague suffered (at least) the following incidents of sex-

related or gender-related harassment:

    Once, while Poague was working, Riggsby approached her and bragged about
     a female customer “want[ing] to f*** his brains out” and “give him head” on
     store mattresses. (Doc. 126–13 at 219.) He showed Poague nude pictures the
     customer sent him. (Id.) Poague objected: “I said it was gross, stop.” (Id. at
     222.) Riggsby refused. He continued his vulgar storytelling for over a week.
     (Id. at 220.) Poague told all this to Swinney. (Id. at 223.) Swinney “sort of
     laughed” at Poague’s complaint. (Id.);

    Gibson suggested Poague performs oral sex. (Doc. 126–35 at 7.);

    When Poague complained about Gibson’s behavior, Gibson “cornered her.”
     He warned Poague “he [didn’t] want nothing to do” with any sexual
     harassment claim she might raise. (Id. at 7.);

    Poague heard Swinney say “Omaha” at least ten times in three months. (Doc.
     125 at 39.) Poague, believing the term objectified women, complained to
     management. (Doc. 126–13 at 230.) Poague believed “Omaha” showed “men
     in the store only cared about women as sexual objects.” (Doc. 138–13 at ¶ 73.)
     She called the term “demeaning, humiliating, and offensive.” (Id.);

    Seavers once “wrote up” Poague. She asked why. Seavers said Poague was
     “inappropriately . . . involved in woman stuff.” (Doc. 126–33 at 2.);

    Seavers told Poague he disapproved of how she looked in maternity clothes.
     (Id.);

                                    Page 16 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 17 of 81




    “Every day” Poague worked she heard inappropriate sexual comments about
     women. (Id.);

    Like Bishop, Poague saw Swinney grab his testicles and say “deez nuts” to
     female employees. (Doc. 126–13 at 234.) This happened more than ten times.
     (Id. at 237.);

    When Poague asked to pump milk, Swinney “stared at her breasts and
     smiled.” The more she showed discomfort and pain, the more he smiled. (Doc.
     138–13 at 14.);

    Poague’s signed declaration provides: “The more I exhibited the symptoms of
     discomfort and pain, the wider he would smile. If my milk leaked through my
     shirt, he would stare at my breasts and smile . . . he took pleasure in my
     humiliation and pain.” (Id. at 14.).

      A jury could classify these incidents as (1) unwanted harassment (2) based on

Poague’s sex. She complained to Riggsby, Swinney, and other management. She

asked Riggsby to “stop,” and she asked Swinney to not use sexist language. Both

suggest “unwanted harassment.” Further, a reasonable jury could find Poague’s sex

inspired some of the incidents.

      A jury could also find Poague “subjectively perceived the environment to be

abusive.” Harris, 510 U.S. at 21. Again, Poague’s deposition testimony is highly

relevant. Hulsey, 367 F.3d at 1248. In her deposition, Poague called Riggsby’s

stories “gross.” She said she found Swinney’s comments sexist and offensive. That

testimony, considered alongside her numerous complaints, is sufficient evidence of

Poague’s subjective objection to the harassment.


                                   Page 17 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 18 of 81




      Considering Mendoza’s four factors, a reasonable employee could find the

harassment severe or pervasive enough to alter the terms and conditions of her

employment. Poague’s claim satisfies factors two and three. Poague says Swinney

forced her to work through breast pain and discomfort, with lactation leaking

through her shirt. A jury could call this humiliating and severe. Further, a reasonable

person could classify Gibson’s conduct—“cornering” and “threatening” Poague—

as physically threatening. The harassment satisfies element four’s objective prong.

      Finally, Poague raised a question of fact regarding HWF’s liability. Drawing

all inferences in her favor, Poague showed HWF “had notice of the alleged

harassment and failed to take immediate and appropriate corrective action.” See

Watson, 324 F.3d at 1257.

          B.   Constructive Discharge

      Constructive discharge occurs when an employer “deliberately makes an

employee’s working conditions intolerable and thereby forces [her] to quit [her]

job.” See Bryant v. Jones, 575 F.3d 1281, 1298 (11th Cir. 2009) (quoting Munday v.

Waste Mgmt. of N. Am., 126 F.3d 752, 754 (11th Cir. 1996)). Courts ask if the work

environment is “so unbearable that a reasonable person . . . would be compelled to

resign.” Virgo v. Riviera Beach Assoc., Ltd., 30 F.3d 1350,1363 (11th Cir. 1994). A

plaintiff’s subjective feelings are irrelevant. See Hipp v. Liberty Nat’l Life Ins. Co.,




                                     Page 18 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 19 of 81




252 F.3d 1208, 1231 (11th Cir. 2001) (“In evaluating constructive discharge claims,

we do not consider the plaintiff’s subjective feelings.”).

      The standard for constructive discharge is “quite high.” Id. It’s even higher

than the hostile-work-environment standard. See Penn. State Police v. Suders, 542

U.S. 129, 134 (2004). Along with showing harassment altered the terms and

conditions of her employment, a claimant must show “a causal link between the

allegedly intolerable conditions and her resignation.” Green v. Brennan, 136 S. Ct.

1769, 1781 (2016). Further, a claimant must give her employer enough time to

remedy the situation before resigning. Kilgore v. Thompson & Brock Mgmt., Inc.,

93 F.3d 752, 754 (11th Cir. 1996) (“A constructive discharge claim will generally

not be found if the employer is not given sufficient time to remedy the situation.”).

      Plaintiffs’ constructive-discharge claims satisfy element one: they submitted

evidence that harassment subjectively and objectively altered the terms and

conditions of their employment. A jury could find that the harassment—described

above—was so “unbearable that a reasonable person . . . would be compelled to

resign.”

      Further, evidence suggests a “causal link” between the harassment and the

Plaintiffs’ resignations. According to Acker, Swinney’s abuse left her with “no




                                     Page 19 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 20 of 81




choice but to leave.”2 (Doc. 138–12 at ¶ 20) (“[T]he abuse of my work environment

effectively terminated my employment because Huntsville Wholesale Furniture did

nothing to stop the harassment I was experiencing. My only choices were remain

and continue to be abused, or leave to escape the abuse.”). Poague’s resignation letter

called HWF’s environment “dehumanizing” and “abusive.” (Doc. 126–67.) And, in

a letter to management, Bishop says she “was forced to quit [her] job” because the

harassment embarrassed and scared her. (Doc. 121–15 at 2.) This evidence suggests

HWF’s hostile-work-environment was causally linked to Acker, Poague, and Bishop

resigning.

       Finally, a jury could find HWF had “sufficient time” to stop the harassment.

Plaintiffs alleged scores of incidents, and evidence suggests HWF had (actual or

constructive) knowledge but did not act promptly. Therefore, Plaintiffs’

constructive-discharge claims will be presented to a jury.

           C. Pregnancy Discrimination

       Poague also sued for pregnancy discrimination. Defendants moved for

summary judgment. The Court denies Defendants’ motion.




2
  Some evidence suggests sales issues (and not sex harassment) inspired Acker’s resignation.
Acker described her last day: “I was working on a sale, and Taylor would not make himself
available to help me in any way. I said, if I can’t make money, then there’s no point in me being
here, and then I left.” (Doc. 126–75 at 65.) But because a reasonable jury could find harassment
motivated Acker’s resignation, a factual dispute arises. Summary judgment is not appropriate.
                                         Page 20 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 21 of 81




      Title VII prohibits employers from discriminating “against any individual . . .

because of . . . sex.” 42 U.S.C. § 2000e-2(a)(1). The Pregnancy Discrimination Act

(PDA) explained:

      The terms “because of sex” or “on the basis of sex” include, but are not
      limited to, because of or on the basis of pregnancy, childbirth, or related
      medical conditions; and women affected by pregnancy, childbirth, or
      related medical conditions shall be treated the same for all employment-
      related purposes . . . as other persons not so affected but similar in their
      ability or inability to work . . . .

42 U.S.C. § 2000e(k).

      Courts review pregnancy-discrimination claims with “the same . . . analysis

used in other Title VII sex discrimination suits.” Armstrong v. Flowers Hosp., Inc.,

33 F.3d 1308, 1313 (11th Cir. 1994). A claimant must show her employer intended

to discriminate against her. Id. at 1313. She can use direct or circumstantial evidence.

Id. If a claimant relies on circumstantial evidence, she ordinarily must satisfy the

McDonnell Douglas burden-shifting framework. See Young v. UPS, Inc., 135 S. Ct.

1338, 1345 (2015).

      Under McDonnell Douglas, a claimant first states a prima facie case. Id. at

1353. For that, she must show (a) she belongs to the protected class, (b) she sought

accommodation, (c) her employer did not accommodate her, and (d) her employer

accommodated others who were similar to her in “their ability or inability to work.”

Id. at 1354. A claimant satisfies element (d) through evidence her employer

accommodated other employees who, like the claimant, could not “do the job.” See
                                     Page 21 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 22 of 81




Lewis v. City of Union City, Ga., 918 F.3d 1213, 1228 n.14 (11th Cir. 2019) (en

banc) (explaining how “the comparator analysis under the PDA focuses on a single

criterion—one’s ability to do the job”); see also Young, 135 S. Ct. at 1355 (“[W]hy,

when the employer accommodated so many, could it not accommodate pregnant

women as well?”).

       Poague meets the first three elements. As a breastfeeding mother, she

belonged to § 2000e-2(a)(1)’s protected class. Hicks v. City of Tuscaloosa, 870 F.3d

1253, 1260 (11th Cir. 2017). Poague requested accommodation. She needed time,

each day, to travel home and pump breastmilk.3 To accommodate her travel and

pumping time, Poague requested part-time hours with part-time sales requirements.

(Doc. 126–36 at 3.) Nothing suggests HWF provided that accommodation. Instead,

HWF offered Poague an ultimatum: meet full-time sales requirements while working

part-time hours or go on a performance-improvement plan. (Doc. 126–13 at 167.)

That ultimatum refused Poague the accommodation she sought. Poague satisfied the

first three elements of a prima facie case. Cf. Texas Dept. of Cmty. Affs. v. Burdine,

450 U.S. 248, 253 (1981) (“The burden of establishing a prima facie case of disparate

treatment is not onerous.”).




3
  As later sections explain, Poague didn’t believe HWF offered a clean, private on-site place to
pump. With nowhere to pump on-site, she needed accommodation: time to travel to a clean, private
place.
                                         Page 22 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 23 of 81




       As to element four, HWF accommodated employees similar to Poague in their

inability to work. According to Poague’s deposition, HWF reduced the hours of at

least three other Product Specialists—all three so that they could attend school. (Doc.

126–13 at 60–65.) Some of these student-employees never met full-time sales

requirements. (Doc. 143 at 87–88.) However, HWF never placed these employees

on improvement plans. (Id.) Taking Poague’s testimony as true, HWF

accommodated three non-pregnant employees who, like Poague, could not work

full-time hours or hit full-time sales goals. To paraphrase Young: Why, when HWF

accommodated so many students, could it not accommodate pregnant women as

well? Poague has met the fourth element of a prima facie case.4

       Because Poague stated a prima facie case, the burden shifts to HWF.

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). HWF must

“articulate some legitimate, nondiscriminatory reason” for not accommodating

Poague. Id. This burden is one of production, not persuasion. Perryman v. Johnson




4
  A recent Eleventh Circuit opinion supports this conclusion. See Durham v. Rural/Metro Corp.,
955 F.3d 1279 (11th Cir. 2020). In Durham, a pregnant EMT’s physician advised her to not lift
more than fifty pounds. Id. at 1281. This lifting restriction disqualified Durham from EMT work.
Id. Durham’s supervisor refused to assign her to a light-duty position. Id. at 1283. However, the
employer accommodated at least four non-pregnant employees who, like Durham, could not lift
the required one-hundred pounds. Id. The Court said that accommodating some non-pregnant
employees with lifting restrictions but not accommodating pregnant employees with lifting
restrictions was evidence for element four of a prima facie case. Like in Durham, Poague’s
inability to work full-time hours and her student-colleagues’ inability to work full-time hours
render them equally unable to perform the hour and sales duties of a full-time Product Specialist.


                                          Page 23 of 81
         Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 24 of 81




Prods. Co. Inc., 698 F.2d 1138, 1142 (11th Cir. 1983) (calling an employer’s burden

“exceedingly light”).

         HWF did not meet its burden of production. Defendants’ brief explains how

HWF accommodated Poague. (Doc. 125 at 93) (“Taylor Swinney even permitted

Poague to bring her baby to work.”). The question, however, is why HWF did not

allow the accommodation Poague requested. Defendants’ briefs are silent on that

front.5 Having produced no evidence of a “legitimate, non-discriminatory” reason

for denying Poague’s accommodation, Defendants’ motion for summary judgment

fails.

         Even if HWF met its burden, Poague wins under the third McDonnell Douglas

prong. See Young, 135 S. Ct. at 1354. Young discussed multiple ways a pregnancy-

discrimination claimant might show pretext. Id. at 1354. One way is for the claimant

to show her employer has policies for accommodating nonpregnant workers “to the

point that a jury could find that its reasons for failing to accommodate pregnant

employees give rise to an inference of intentional discrimination.” Id. at 1354–55.

         A jury could find HWF’s (unexplained) reasons for failing to accommodate

Poague “give rise to an inference of intentional discrimination.” Like in Young—



5
  Rather than explain why it did not adjust Poague’s hours and sales, HWF argued Poague didn’t
meet sales goals, didn’t state a prima facie case, and that Poague made the “personal decision not
to work full time.” (Doc. 153 at 42–44.) All this bears little relevance for step two of McDonnell
Douglas—a specific inquiry into whether HWF “produced” a legitimate reason to not allow
Poague to work part-time hours with part-time quotas.
                                          Page 24 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 25 of 81




where UPS accommodated non-pregnant workers’ lifting restrictions—HWF

accommodates non-pregnant student-workers’ time (and sales) restrictions.

Accommodating student workers but not accommodating breastfeeding workers

suggests pretext. Id.

          D.   Disparate Treatment

      Poague, Acker, and Bishop also sued HWF for disparate treatment. Poague

and Acker’s claims survive summary judgment. Bishop’s claim fails.

                1.      Poague and Acker

      Successful disparate treatment claims prove the employer acted with

discriminatory intent. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th

Cir. 2005). Claimants prove discriminatory intent through direct or circumstantial

evidence. Burke-Fowler v. Orange Cnty., Fla., 447 F.3d 1319, 1323 (11th Cir.

2006). Claimants relying on circumstantial evidence use the McDonnell Douglas

burden-shifting framework. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087

(11th Cir. 2004).

      Under McDonnell Douglas, plaintiffs first state a prima facie case. McDonnell

Douglas, 411 U.S. at 802. A prima facie case has four elements. First, the plaintiff

shows she belongs to a protected class. Burke-Fowler, 447 F.3d at 1323. Defendants

do not contest this element. Second, she must show her employer subjected her to

an adverse employment action. Id. An adverse employment action “alters the


                                    Page 25 of 81
        Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 26 of 81




employee’s compensation, terms, conditions, or privileges of employment, deprives

him or her of employment opportunities, or adversely affects his or her status as an

employee.” Van Voorhis v. Hillsborough Cnty. Bd. of Cnty. Com’rs, 512 F.3d 1296,

1300 (11th Cir. 2008). Lost compensation can be an adverse employment action.

Gupta, 212 F.3d at 590.

        Acker and Poague meet element two. Acker and Poague claim Swinney

rejected sales for female Product Specialists and approved identical sales for male

Product Specialists. (Doc. 126–75 at 18–21.) They also claim HWF management

ignored the “Up System”—a tool to randomly assign customers to salespersons—

and gave female Product Specialists’ customers to male Product Specialists. (Id. at

44.) For instance, Acker says Swinney took customers from her and gave them to

Gibson—a male Product Specialist—even though she was next in the “Up” rotation.

(Id.)

        Third, the plaintiff must show her employer treated “similarly situated

employees outside her class more favorably” than it treated her. Burke-Fowler, 447

F.3d at 1323. To be “similarly situated,” a plaintiff and her proffered comparator

must be similar in “all material respects.” Lewis, 918 F.3d at 1218. Ordinarily, a

similarly-situated comparator engages in the “same basic conduct as the plaintiff.”

Id. (citing Mitchell v. Toledo Hosp., 964 F.2d 577 (6th Cir. 1992)). Further, a

similarly-situated comparator is “ordinarily . . . under the jurisdiction of the same


                                    Page 26 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 27 of 81




supervisor” and is “subject to the same employment policy, guideline, or rule as the

plaintiff.” Id.

       Gibson is a similarly-situated employee, and evidence suggests HWF treated

him more favorably than it treated Acker and Poague. As a Product Specialist, he

engaged in the “same basic conduct” as Acker and Poague. (Doc. 126–30 at 15–18.)

He sold furniture. He had the same supervisor (Swinney). And, as a Product

Specialist, he was “subject to the same employment policies” and guidelines,

including the “Up System,” as Plaintiffs. Evidence suggests HWF management

treated Gibson “more favorably” than Acker and Poague: it gave Gibson more

customers and more sales. Acker and Poague met their burden as to the third

element.

       Fourth, the plaintiffs must show they were “qualified to do [their] job[s].”

Burke-Fowler, 477 F.3d at 1323. Defendants’ do not challenge this fourth and final

element.

       Because Acker and Poague stated a prima facie disparate-treatment case, the

burden shifts to HWF. McDonnell Douglas, 411 U.S. at 802. HWF must show a

legitimate reason for the adverse employment actions they suffered. See Burke-

Fowler, 447 F.3d at 1323. HWF’s “explanation of its legitimate reason(s) must be

clear and reasonably specific.” See Texas Dept. of Cmty. Affs. v. Burdine, 450 U.S.

248, 258 (1981). To be “reasonably specific,” the explanation must give Plaintiffs


                                    Page 27 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 28 of 81




“a full and fair opportunity to demonstrate pretext.” See Chapman v. Al Transp., 229

F.3d 1012, 1034 (11th Cir. 2000) (quoting Burdine, 450 U.S. at 258)).

      HWF failed to meet its burden. HWF’s summary-judgment brief “explains”

its legitimate reasons with two sentences:

      Since the plaintiffs have not identified any adverse job action, HWF
      cannot respond at this time. However, all of HWF’s actions were taken
      for legitimate, non-discriminatory business reasons.

(Doc. 125 at 90.) These sentences are not “reasonably specific.” They do not allow

Plaintiffs “a full and fair opportunity” to show pretext.

      In a reply brief, HWF offers more explanation for the first adverse

employment action (disparate treatment in sale approval). “Gibson, who was a

talented salesperson and generally had very high margins, could occasionally make

a low margins sale and remain within his targets.” (Doc. 153 at 27.) Stated

differently, Gibson sold more than Plaintiffs. Therefore, his sales and success, not

his gender, justifies HWF approving Gibson’s low-margin sales—sales it would not

approve for Plaintiffs.

      However, HWF’s reply brief never explains the second adverse employment

action (deviation from the Up System). Why did HWF take sales from female

Product Specialists? Rather than suggest a legitimate reason, Defendants argue that

no deviations happened. (Doc. 125 at 89) (“The plaintiffs cannot identify a single

transaction which was taken away from any one of them and given to someone else


                                     Page 28 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 29 of 81




for any discriminatory reason.”); (Id.) (“Poague, and Acker cannot point to a single

instance where a male employee was treated more favorably in any tangible way.”);

(Doc. 153 at 30) (“The Plaintiffs have not demonstrated . . . that the alleged loss of

any specific sales opportunity actually benefited a male employee.”). These

arguments challenge the credibility of Plaintiffs’ testimony. But see Anderson, 477

U.S. at 249 (at summary judgment, the trial judge does not weigh evidence). But

HWF offered no legitimate, non-discriminatory reason for Up-System deviation.

With no explanation, Plaintiffs have no “full and fair opportunity to demonstrate

pretext.” Therefore, under Chapman and Burdine, Acker and Poague’s disparate-

treatment claims survive summary judgment. See Chapman, 229 F.3d at 1034.

                2.   Bishop

      Defendants moved for summary judgment on Bishop’s disparate-treatment

claim (Doc. 125 at 90), but Bishop never responded (See Doc. 143 at 66–70).

Plaintiffs’ disparate-treatment briefing never mentions Bishop or explains the bases

of Bishop’s claim. (Id.) Having not responded, Bishop’s disparate-treatment claim

is deemed abandoned, and summary judgment is due to be granted. Resolution Trust

Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (“[G]rounds alleged in

the complaint but not relied upon in summary judgment are deemed abandoned.”);

see also Clark v. City of Atlanta, Ga., 544 F. App’x 848, 855 (11th Cir. 2013) (“[I]n




                                    Page 29 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 30 of 81




failing to respond to the defendants’ arguments, Mr. and Ms. Clark abandoned their

excessive force and state law claims.”).

         E.   Retaliation

      Title VII’s antiretaliation section prohibits employers from “discriminat[ing]

against” an employee because the employee “has opposed” unlawful employment

practices or “has made a charge, testified, assisted, or participated” in a Title VII

hearing, proceeding, or investigation. 42 U.S.C. § 2000e-3(a). Poague, Acker, and

Bishop say HWF retaliated against them for complaining, formally and informally,

about Swinney’s behavior.

      The Plaintiffs offered no direct evidence of retaliation, so the Court again

turns to McDonnell Douglas and its burden shifting. See Brown v. Ala. Dept. of

Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). First, Plaintiffs must state a prima

facie case. A prima facie case for retaliation has three elements: (1) the employee

engaged in statutorily protected activity, (2) she suffered an adverse employment

action, and (3) a causal link exists between the protected activity and the adverse

employment action. Fucron v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1310 (11th Cir.

2016). The burden then shifts to HWF to “produce a legitimate, non-discriminatory

reason for the challenged employment action.” Denney v. City of Albany, 247 F.3d

1172, 1183 (11th Cir. 2001). If HWF “produces” that lawful reason, the burden shifts




                                    Page 30 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 31 of 81




yet again. Id. Plaintiffs would then have “the ultimate burden of proving [HWF’s]

reason to be a pretext for unlawful discrimination.” Id.

                1.   Poague

      Poague alleges two sorts of “statutorily protected conduct.” On December 8,

2016, she filed an EEOC charge. (Doc. 49–1.) Title VII’s “participation clause”

protects that conduct. See Clover v. Total Sys. Servs., Inc., 176 F.3d 1346, 1352–53

(11th Cir. 1999). Second, Poague alleges the following complaints to HWF

management: (1) on November 3, 2016, she complained to Nancy Malone, HWF’s

Executive Administrator, about HWF’s hostile work environment (Doc. 126–36);

(2) on December 31, 2016, she complained to Swinney about disparate treatment in

sale approval; (3) when she resigned, she complained about “discrimination,

harassment, and retaliation” (Doc. 126–67). Title VII’s “opposition clause” protects

all three complaints. See Fucron, 843 F.3d at 1312 (Title VII protections “extend to

those who voice informal complaints”).

      Poague must next show she suffered an adverse employment action. Fucron,

843 F.3d at 1181. An adverse employment action is one that “well might have

dissuaded a reasonable worker from” engaging in the “statutorily protected

conduct.” Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

      Poague submitted evidence of at least three adverse employment actions.

First, nine days after she filed her EEOC charge and six weeks after she complained


                                    Page 31 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 32 of 81




to Malone, Poague did not get her bonus check. (Doc. 126–35 at 7.) Even if HWF

later paid Poague’s bonus, retroactive payment would not “alter the fact that she had

been denied the increase or erase all injury associated with it, specifically the lost

value and use of the funds.” See Crawford v. Carroll, 529 F.3d 961, 972 (11th Cir.

2008). Second, Swinney told an employee he planned to “get rid of” Poague.6 (Doc.

49–1 at 4.) Threatened termination might well “dissuade a reasonable person” from

complaining. Third, on December 27—nineteen days after Poague’s EEOC

charge—management falsely listed Poague’s delivered sales as “undelivered.” (Doc.

49–1 at 5.) This cost Poague commission. (Id.) Poague thinks Swinney purposely

“manipulate[ed] the system” to “get [her] to quit.” (Id.) If true, this was an adverse

employment action. Cf. Gillis v. Ga. Dept. of Corr., 400 F.3d 883, 887 (11th Cir.

2005) (explaining how “actions that affect compensation are considered adverse

employment actions”).

       A reasonable juror could find that the adverse actions were casually linked to

her protected activity. To show causation, a plaintiff need only prove “the protected

activity and the adverse action are not completely unrelated.” Cotton v. Cracker

Barrell Old Country Store, Inc., 434 F.3d 1227, 1233 (2006) (quoting Wideman v.

Wal-Mart Stores, Inc., 141 F.3d 1453, 1457 (11th Cir. 1998)). Close temporal



6
 The briefs do not say when Swinney threatened this. According to Poague it happened sometime
after she filed her EEOC charge—sometime after December 8, 2016. (Doc. 49–1 at 3.)
                                       Page 32 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 33 of 81




proximity between conduct and action suggests causation. Id. at 1232. Here, all three

actions happened within two months of Poague complaining to Malone and within

three weeks of Poague’s EEOC charge. This suggests Poague’s conduct and

Swinney’s responses were “not completely unrelated.” See Farley v. Nationwide

Mut. Ins. Co., 197 F.3d 1322, 1337 (11th Cir. 1999) (seven weeks between complaint

and adverse action “sufficiently proximate to create a causal nexus”). Poague stated

a prima facie retaliation case.

      Defendants did not offer a legitimate, non-discriminatory reason for the

adverse employment actions. Their summary-judgment brief challenges Poague’s

retaliation claim with only one line: “There is simply no evidence that HWF

retaliated against any of the plaintiffs in this case at any time.” (Doc. 125 at 91.) It

disputes Poague’s evidence. But see Anderson, 477 U.S. at 249 (explaining how, at

summary judgment, “the judge’s function is not himself to weigh the evidence”).

However, to satisfy their burden, Defendants must explain why the actions

happened—why Poague didn’t get her bonus, why Swinney threatened to fire

Poague. Without those explanations, Poague had no “full and fair opportunity to

demonstrate pretext.” See Chapman, 299 F.3d at 1034. Poague’s retaliation claim

survives summary judgment.




                                     Page 33 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 34 of 81




               2.   Bishop

      Bishop engaged in statutorily protected conduct. First she went to

Washington. (Doc. 126–96 at 24.) She told Washington she “felt uncomfortable”

about Swinney holding her hand and calling her his “work wife.” (Id.) Washington

told Bishop to speak with Vetrano. (Id.) Bishop complied. (Id.) She told Vetrano

about Swinney “standing too close” and making her feel “uncomfortable.” Even

though, when complaining, Bishop never used the words “discrimination” or “sexual

harassment,” Title VII’s opposition clause protects those who voice informal

complaints “explicitly or implicitly.” Fucron, 843 F.3d at 1311 (emphasis added).

Taken together, Bishop’s two complaints imply sexual harassment: Swinney held

my hand, he called me his “work wife,” he stands too close, and I’m uncomfortable.

Sexual harassment is implicit.

      After complaining, Bishop suffered adverse employment action. HWF cut

Bishop’s hours in half. (Doc. 126–96 at 12.) Halved hours and halved income “well

might dissuade” someone from complaining. Bass v. Bd. of Comm’rs, Orange Cnty.,

Fla., 256 F.3d 1095, 1118 (11th Cir. 2001) (depriving someone of compensation he

“otherwise would have earned” is an adverse employment action).

      Temporal proximity suggests Bishop’s complaint caused her reduced hours.

Bishop says she complained to Vetrano and Washington in March 2017. HWF cut

her hours in early April 2017. (Doc. 126–96 at 148–49.); (Id. at 12.) This suggests


                                   Page 34 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 35 of 81




the complaint and reduced hours were not “completely unrelated.” See Farley, 197

F.3d at 1337; cf. Burdine, 450 U.S. at 254 (“The burden of establishing a prima facie

case . . . is not onerous.”).

       Once again, HWF did not rebut Bishop’s prima facie case. Because HWF

never explained why it cut Bishop’s hours, Bishop had no chance to show pretext.

Therefore, her retaliation claim will proceed to trial.

                  3.    Acker

       Acker asserts that she engaged in “statutorily protected conduct” on three

occasions. First, she complained to the EEOC. (Doc. 143 at 70.) Second, she filed

this lawsuit. (Id.) Third, Acker says Poague’s resignation letter “included” Acker’s

name. (Id. at 71.) Acker says this placed her in “the zone of interest” of Poague’s

protected conduct.7

       Even if Acker engaged in protected conduct, she suffered no adverse

employment action. She alleges two adverse actions. First, HWF and Swinney filed

counterclaims when Acker sued them. (Id. at 79.) Second, on January 27, 2017,

“Swinney chastised Acker for accepting Poague’s help” on a sale. (Id.) Neither the

counterclaim nor the “chastisement” were adverse employment actions.


7
 In other words, Poague’s conduct became Acker’s conduct because Poague mentioned Acker.
For support, Acker points to Thompson v. North American Staninless, LP, 562 U.S. 170 (2011).
Thompson, however, left open whether “trusted co-workers” fall within the “zone of interest” of
another employee’s complaint. Thompson, 562 U.S. at 174. It’s unclear, and unnecessary to decide,
whether Acker engaged in “protected conduct” when Poague complained on Acker’s behalf.


                                         Page 35 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 36 of 81




       A lawsuit or counterclaim against an employee is an adverse employment

action only when it lacks a reasonable basis in fact or law. Smith v. Miami-Dade

Cnty., 621 F. App’x 955, 960 (11th Cir. 2015); Darveau v. Detecon, Inc., Inc., 515

F.3d 334, 341 (4th Cir. 2008) (citing Bill Johnson’s Rests. v. NLRB, 461 U.S. 731,

744 (1983)). In Miami-Dade County, an employee (Smith) and her employer

executed a settlement agreement. Id. at 957. The agreement waived Smith’s

employment-related claims. Id. at 961. After the waiver, Smith sued her employer

under the Americans with Disabilities Act and Fair Credit Reporting Act. Id. at 957.

Her employer counterclaimed for breach of contract. Id. Smith believed the

counterclaim was unlawful retaliation. The Eleventh Circuit disagreed. Id. at 960.

The settlement agreement potentially barred Smith’s claims. Therefore, the

employer’s breach-of-contract counterclaim had a “reasonable basis in law” and

could not constitute unlawful retaliation. Id.

      HWF and Swinney’s counterclaims were not adverse employment actions. As

Part IV explains, Acker signed a settlement agreement. (Doc. 126–89.) The

agreement potentially waived Acker’s employment-law claims. (Id.) Then, after

signing, Acker sued HWF and Swinney. (See Doc. 49) Her suit raised the Title VII

claims she potentially waived. (Id.) Therefore, like in Miami-Dade County, HWF’s

and Swinney’s counterclaims had a reasonable basis in fact and law. Those

reasonable counterclaims were not unlawful retaliation.


                                     Page 36 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 37 of 81




      Similarly, Swinney “chastising” Acker on one occasion would not dissuade a

reasonable person from engaging in protected conduct. See King v. Louisiana, 294

F. App’x 77, 85 (5th Cir. 2008) (a verbal reprimand is not an adverse employment

action). Nothing suggests Swinney’s chastisement came with formal consequences.

Nothing suggests Swinney added the reprimand to Acker’s personnel file. One

scolding, with no accompanying consequences, is not an adverse employment

action. See Davis v. Town of Lake Park, 245 F.3d 1232, 1235–40 (11th Cir. 2001);

see also, Medearis v. CVS Pharm., Inc., 646 F. App’x 891, 898 (11th Cir. 2016)

(post-Burlington, “several written reprimands . . . not even made part of [the

employee’s] personnel file” and unaccompanied by other consequences still did not

constitute an adverse employment action).

      Acker did not suffer an adverse employment action. Having shown no

retaliatory adverse action, Acker failed to state a prima facie retaliation case.

Therefore, her claim fails as a matter of law.

         F.   Family and Medical Leave Act (FMLA): Interference and
              Retaliation

      The FMLA creates two causes of action: (1) interference claims and (2)

retaliation claims. Strickland v. Water Works and Sewer Bd. of Birmingham, 239

F.3d 1199, 1206 (11th Cir. 2001). Poague sued under both theories. Both her claims

survive summary judgment.



                                     Page 37 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 38 of 81




                  1.   Interference

      No employer may “interfere with, restrain, or deny the exercise of or the

attempt to exercise” an FMLA right. 29 U.S.C. § 2615. Interference claims have

three elements. See Evans v. Books-A-Million, 762 F.3d 1288 (11th Cir. 2014).

      First, the employee must be entitled to FMLA benefits. Id. at 1295.The FMLA

entitles an employee to leave if (a) her child has a “serious health condition” and (b)

she needs to care for her child. 29 U.S.C. § 2612. Any physical condition “that

involves continuing treatment by a health care provider” is a serious health

condition. 29 U.S.C. § 2611(11).

      Poague meets this first element. In the spring of 2016, Poague’s son was not

growing at a normal pace. In July, she took her son to Dr. Kelton, a pediatrician.

(Doc. 126–46 at 29–32.) Dr. Kelton called Poague’s son “underweight.” (Id. at 30.)

He believed Poague’s son would not eat at daycare and would only nurse. (Id.)

According to Dr. Kelton, this was a “chronic condition” requiring “periodic visits

for treatment.” (Id. at 31.) In other words, a serious health condition. He

recommended Poague stay home for twelve weeks. (Id. at 30.) There, she could

nurse her son and return him to a healthy weight. (Id.) The FMLA entitled her to

these benefits.

      Second, the employer must deny the employee benefits to which she is

entitled. Martin v. Brevard Cnty. Pub. Schs., 543 F.3d 1261, 1266–67 (11th Cir.


                                      Page 38 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 39 of 81




2008). The employee must request benefits before her employer can deny them. See

Cruz v. Publix Super Mkts., 428 F.3d 1379, 1383 (11th Cir. 2005). She need not say

“FMLA,” she need only “adequately convey[] to the employer sufficient information

to put the employer on notice that her [need] was potentially FMLA-qualifying.”

Gay v. Gilman Paper Co., 125 F.3d 1432, 1436 (11th Cir. 1997). If the need for

leave is foreseeable, the employee “must provide the employer at least 30 days

advanced notice.” 29 C.F.R. § 825.302(a) (2020). Expected births and planned

medical treatment are examples of foreseeable needs. Id. If the need is unforeseeable,

the 30-day notice requirement does not apply. 29 C.F.R. § 825.303(a) (2020).

      Poague satisfies element two. In June 2016, seeing her son’s slow growth,

Poague approached Swinney. (Doc. 126–13 at 48.) She told him her son was “not

gaining weight like he should,” that she was “worried about it,” and she wanted to

take leave. (Id.) This adequately conveyed to HWF that Poague had a “potentially

FMLA-qualifying” need. Her son’s condition was not foreseeable. Unlike births and

planned treatments, a baby’s chronic inability to gain weight is neither expected nor

scheduled. Therefore, the FMLA 30-day notice requirement did not apply. Swinney

relayed Poague’s request to Seavers who denied her request. (Id.) A jury could find

(a) Poague reasonably requested leave and (b) HWF, through Swinney and Seavers,

denied her request.




                                    Page 39 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 40 of 81




      Third, the employee must show the denial of benefits prejudiced her. Evans,

762 F.3d at 1295 (quoting Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89

(2002)). An employee is prejudiced if she suffered “some harm remediable by either

damages or equitable relief.” Id. at 1296 (quoting Anderson v. Discovery Commc’ns,

LLC., 517 F. App’x 190, 198 (4th Cir. 2013)).

      A jury could find HWF prejudiced Poague when it denied her leave. For

weeks she worked with a “chronically” ill child at home. A jury could classify this

as a harm remediable by damages. Because Poague submitted sufficient evidence

for all elements, summary judgment as to this claim is due to be denied.

               2.   Retaliation

      HWF eventually allowed Poague to take leave. (Doc. 126–13 at 50–51.) When

she returned, Poague says HWF management retaliated.

      Employers may not retaliate against employees for taking FMLA leave. 29

U.S.C. § 2615(a)(2) (“It shall be unlawful for any employer to discharge or in any

other manner discriminate against any individual for opposing any practice made

unlawful by this subchapter.”). Successful retaliation claims, unlike interference

claims, must show an employer acted with “impermissible retaliatory or

discriminatory animus.” Strickland, 239 F.3d 1199, 1207 (11th Cir. 2001) (quoting

King v. Preferred Tech. Group, 166 F.3d 877, 891 (7th Cir. 1999)).




                                   Page 40 of 81
        Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 41 of 81




        If, like here, a claimant offers only circumstantial evidence of retaliatory or

discriminatory intent, courts apply the McDonnell Douglas framework. Martin, 543

F.3d at 1268. The claimant must show (1) she engaged in protected activity, (2) she

suffered an adverse employment action, and (3) the action “was casually related to

the protected activity.” Id. (citing Brungart v. BellSouth Telecomms., Inc., 231 F.3d

791, 798 (11th Cir. 2000)). If she shows all three, the burden shifts to her employer.

Id. Her employer then must give a “legitimate reason for the adverse action.” Id.

(quoting Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1297 (11th

Cir. 2006)). If met, the burden then again shifts to the employee who must present

enough evidence “for a reasonable fact finder to conclude that the reasons given by

the employer” were pretextual. Id.

        Poague engaged in protected activity when she took FMLA leave and then,

according to Poague, the following happened within one month of her return to

work:

    HWF placed her on a Performance Improvement Plan;

    Managers “flat out ignored” her when she needed help;

    Managers wrongfully “split” Poague’s sales with other Product Specialists,
     costing Poague commission. She alleges this happened twice in October 2016;

    Managers wrote up Poague for poor sales “each week” in October 2016. Three
     of those weeks “not a single other sales associate in [her] store” met sales
     goals. According to Poague, HWF did not write up or discipline the other
     underperforming Product Specialists; and

                                      Page 41 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 42 of 81




     Managers rejected Poague’s sales but approved other Product Specialist’s
      sales at the same profit margin.

(Doc. 126–36 at 3–4.)

      At least some of these occurrences constitute adverse employment actions,

and the temporal proximity suggests her FMLA leave was casually connected to

these adverse actions. Poague returned from leave on October 1, 2016. Both the sales

“splits” and rejections happened between October 1 and November 3, 2016. (Doc.

126–36.) Because HWF took adverse action within four weeks of Poague’s protected

conduct, Poague satisfied her causation (and prima facie) burden. See Farley, 197

F.3d at 1338. Thus, the burden shifts to HWF.

       Defendants offered no legitimate, non-discriminatory reason for splitting two

of Poague’s sales in October 2016. In a separate section of their reply brief,

Defendants offered a legitimate reason for splitting one of Poague’s sales.8 But it’s

unclear whether the explained “split” is one that happened in October 2016. And,

even if HWF explained one of the two allegedly-wrongful splits, both were adverse

job actions. Because HWF did not explain why management split two of Poague’s

sales the month after she returned from FMLA leave, Poague had no “full and fair




8
 According to HWF, Swinney once split one of Poague’s sales with Riggsby because Riggsby
helped Poague with the transaction. (Doc. 153 at 28.)


                                     Page 42 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 43 of 81




opportunity” to show pretext. See Chapman, 229 F.3d at 1034. Her FMLA retaliation

claim is due to survive summary judgment.

           G.     Fair Labor Standards Act

       Plaintiffs sue under the Fair Labor Standard Act (FLSA), 29 U.S.C. § 206(a),

minimum-wage provision.9 Their claims have two bases. First, an advertising

scheme. Seavers believed “guerilla marketing” would churn up business and help

HWF “reach out to [its] community.” (Doc. 126–44.) Therefore, HWF required

Product Specialists to, on occasion, take promotional flyers to local businesses. (Id.)

Acker says Product Specialists passed out flyers once a month.10 (Doc. 126–76 at

318.) This usually lasted an hour. (Id.) Acker said it twice lasted “over two hours.”

(Id.) According to Acker and Poague, HWF never allowed Product Specialists to

clock in before passing out flyers.11 (Id.; Doc. 138–13 at ¶ 40.) Second, Acker claims

she once “came in on [her] day off to finish a sale, and James Riggsby told [her she]

could not clock in to complete it.” (Doc. 126–76 at 317.)

       Plaintiffs argue any unpaid hourly work violates the FLSA, even if the

employee averages more than $7.25 per hour per pay period. (Doc. 143 at 99.) Most


9
 Plaintiffs do not claim HWF underpaid them for overtime. (See Doc. 143 at 100) (“The Plaintiffs
do not allege an overtime violation.”).
10
    HWF disagrees. According to Seavers, the “entire length of the Program lasted about one month
. . . and [then] was discontinued companywide.” (Doc. 126–44.)
11
    HWF disagrees. Seavers says “[t]he Product Specialists were told not to work off the clock.”
(Doc. 126–44 at ¶ 8.)


                                         Page 43 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 44 of 81




courts disagree with the idea that any unpaid time is an automatic minimum-wage

violation. See e.g., Douglas v. Xerox Bus. Servs., LLC, 875 F.3d 884 (9th Cir. 2017)

(reviewing cases). Rather than look at each hour in isolation, most courts follow the

“weekly-measuring-rod approach.” See U.S. v. Klinghoffer Bros. Realty Corp., 285

F.2d 487 (2d Cir. 1960) (“[T]he Congressional purpose [behind the FLSA] is met so

long as the total weekly wage paid by an employer meets the minimum weekly

requirements of the statute . . . .”). This approach multiplies hours worked (in a single

pay period) by $7.25. If the employee earned more than that product, he earned more

than the minimum wage. Id. at 490. For instance, if Employee Y earns zero dollars

for two hours and $100 for 38 hours, he averaged well over $7.25. Therefore, under

the weekly-averaging method, Employee Y’s employer did not violate FLSA’s

minimum-wage provision.

      To the Court’s knowledge, the Eleventh Circuit has not decided this issue. For

two reasons, the Court believes the Eleventh Circuit will adopt the weekly-averaging

or weekly-measuring-rod method. First, at least six circuits average hourly pay.

Douglas, 875 F.3d 884 (“[W]e think the proper course is to join our sister circuits,

which have adopted the per-workweek measure . . . .”); U.S. Dept. of Lab. v. Cole

Enter., Inc., 62 F.3d 775, 780 (6th Cir. 1995); Hensley v. MacMillian Bloedel

Containers, Inc., 786 F.2d 353, 357 (8th Cir. 1986); Dove v. Coupe, 759 F.2d 167,

171–72 (D.C. Cir. 1985); Blankenship v. Thurston Motor Lines, Inc., 415 F.2d 1193,


                                      Page 44 of 81
          Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 45 of 81




1198 (4th Cir. 1969); Klinghoffer, 285 F.2d at 490. The Court is not aware of a

disagreeing circuit. Second, district courts in the Eleventh Circuit routinely apply

the weekly-averaging method. See e.g., Calderone v. Scott, No. 2:14-519-FtM-

PAM-CM, 2017 WL 5444190, at *3 (M.D. Fla. Feb. 27, 2017); Betancourt v. Gen.

Servs. of Va., Inc., No. 8:14-cv-1219-T-17MAP, 2015 WL 6446071, at *7 (M.D.

Fla. Oct. 23, 2015) (“An employer satisfies its minimum wage obligation by paying,

for a workweek, an amount that exceeds the product of the number of hours worked

times the applicable minimum wage.”).

          Applying the weekly-averaging method, the Court cannot draw a “just and

reasonable inference” that HWF violated FLSA’s minimum-wage provision. See

Donovan v. New Floridian Hotel, 676 F.2d 468 (11th Cir. 1982). Accepting Acker’s

testimony, one week every month Product Specialists worked without pay for one-

to-two hours. Assume two hours. Product Specialists earn $10 per hour plus

commission. (Doc. 126–75 at 16.) A Product Specialist working 40 hours, therefore,

earns a weekly base pay of $400, or $110 more than the federal minimum wage.12

Without more than Acker’s testimony and Poague’s Declaration, the Court cannot

“reasonably infer” two unworked hours lowered Plaintiffs’ weekly average below

$7.25. Two unworked hours—$20 of lost wages—cannot bridge the $110 divide




12
     7.25 x 40 = 290. 400 – 290 = 110.
                                         Page 45 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 46 of 81




between what a Product Specialist earns and what the FLSA requires. Summary

judgment is due to be granted on Plaintiffs’ minimum-wage claims.

      Poague also sued HWF for violating Section 7 of the FLSA, codified at 29

U.S.C. § 207. Section 207 says “each time” an employee has need, her employer

shall allow “reasonable break time for [her] to express breast milk . . . for 1 year

after the child’s birth.” 29 U.S.C. § 207(r)(1). Employers must provide breastfeeding

mothers “a place [to express milk], other than a bathroom, that is shielded from view

and free from intrusion from coworkers and the public.” Id. (emphasis added).

      Poague’s deposition testimony creates two issues of material fact. First,

whether HWF provided her a place “shielded from view” “each time” she needed to

pump. Sometimes Swinney allowed Poague to use the manager’s office. (Doc. 126–

13 at 33.) Other times, Swinney offered Poague only the Community Room. The

Community Room had cameras. (Id. at 34.) Poague says IT employees could watch

her as she pumped. (Doc. 138–13 at ¶ 54.) If true, a reasonable juror could find the

Community Room was not “shielded from view.” Further, Poague testified

customers shop the Community Room for clearance items. (Doc. 126–13 at 34.) If

HWF only offered a heavily-shopped area, HWF did not provide Poague a place

“free from intrusion from . . . the public.” Summary judgment is due to be denied as

to Poague’s § 207(r)(1) claim.




                                    Page 46 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 47 of 81




             H.   Tort Claims

       Acker and Bishop sued Swinney for assault and battery. They, along with

Poague, sued Swinney for outrage. All three argue HWF is vicariously liable for

Swinney’s assaultive and outrageous behavior. All three argue HWF is directly

liable for negligently and/or wantonly hiring Swinney. The Court first addresses

Swinney’s liability to Acker, Bishop, and Poague. Then, the Court discusses HWF’s

responsibility for Swinney’s behavior. Finally, the Court turns to HWF’s direct

liability.

                   1.    Assault and Battery

       Assault-and-battery claims13 have three elements: (1) the defendant touched

the plaintiff, (2) the defendant intended the touching, and (3) the touching “was

conducted in a harmful or offensive manner.” Harper, 892 So. 2d at 353. To separate

harmful or offensive touching from unwanted (but unactionable) touching, courts

look to “the manner and spirit in which it is done.” Singer Sewing Mach. Co. v.

Methvin, 63 So. 997, 1000 (Ala. 1913) (“And to push gently against one, in the




13
  Assault and battery are separate torts. See Surrency v. Harbison, 489 So. 2d 1097, 1104 (Ala.
1986). But a successful assault “becomes a battery.” Id. Therefore, in cases (like this) where
plaintiffs allege physical contact, courts sometimes treat assault and battery as a single claim. See
Harper v. Winston Cty., 892 So. 2d 346, 354 (Ala. 2004) (reviewing the plaintiff’s “assault-and-
battery claim”); see also Simmons v. Frank Norton, LLC, No. 2:15-cv-00147-SGC, 2017 WL
3191094, at *8 (N.D. Ala. July 27, 2017) (“Assault and battery are frequently analyzed together
because they involve overlapping elements and facts . . . .”).
                                           Page 47 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 48 of 81




endeavor to make way through a crowd, is no battery; but to do so rudely and

insolently is and may justify damages proportioned to the rudeness.”).

      Acker submitted ample evidence for all three elements. First, Acker says

Swinney touched her three times. (Doc. 126–75 at 24–38.) Swinney twice touched

her breasts. (Id.) Another time, Swinney “put his arm out and touched [Acker’s]

butt” as he passed her. (Id.) Second, if Swinney repeatedly touched Acker’s breasts

and “put his arm out” to touch her backside, it can be inferred that the conduct was

intentional. Third, by testifying Swinney, without consent, touched these areas of

Acker’s body, Acker created a question of material fact as to whether Swinney

touched her “in a harmful or offensive manner.” See Ex Parte Atmore Cmty. Hosp.,

719 So. 2d 1190, 1194 (Ala. 1998) (finding a valid battery claim when employee

presented evidence her supervisor intentionally touched her “with sexual

overtones”). Acker’s assault-and-battery claim survives summary judgment.

      Bishop’s claim is a different story. She satisfies element one. Accepting

Bishop’s testimony as true, Swinney touched her in two ways. To speed up a sale,

Swinney once used the credit card machine at Bishop’s register. (Doc. 126–96 at

26–33.) Swinney “leaned over” Bishop and “brush[ed] against [her] back” as he

swiped the customer’s credit card. (Id. at 23.) Second, sometimes Swinney gave

Bishop “office hugs” before morning meetings. (Id. at 94.) A jury could find the

office hugs intentional. The purposefulness of Swinney’s “brushing” is a closer call.


                                    Page 48 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 49 of 81




When HWF’s lawyers asked Bishop whether she believed Swinney intended to

offensively touch her, she couldn’t say. (Id. at 29.) Assuming Swinney intentionally

“brushed” Bishop’s back while sliding a credit card, Bishop’s claim still fails

element three.

      The two touchings were neither harmful nor offensive. There were no

“substantial sexual overtones.” As to the credit-card-machine “brushing,” Bishop

admits Swinney (1) was helping a customer, (2) was fully clothed, and (3) made no

sexual proposition or sexual remarks. (Id. at 28–33.) When asked about Swinney’s

motivations, Bishop cited speed and customer service: “It was close to closing. It

was just one of those sales that he could produce quicker than I could at the time,

and that’s just how it happened.” (Id. at 28.) Further, Bishop never claims Swinney’s

hugs were sexual. (Id. at 98.) With no sexual overtones, rudeness or insolence,

nothing suggests Swinney touched Bishop in an offensive “manner or spirit.” For

these reasons, summary judgment is due to be granted as to Bishop’s assault and

battery claim.

                 2.   Outrage

      The tort of outrage has three elements: (1) the defendant acted intentionally

or recklessly, (2) his conduct was extreme and outrageous, and (3) that conduct

caused emotional distress “so severe that no reasonable person could be expected to

endure it.” Potts v. Hayes, 771 So. 2d 462, 465 (Ala. 2000) (quoting Green Tree


                                    Page 49 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 50 of 81




Acceptance, Inc. v. Standridge, 565 So. 2d 38, 44 (Ala. 1990)). By “extreme,” the

Alabama Supreme Court means “conduct so outrageous in character and so extreme

in degree as go beyond all possible bounds of decency, and to be regarded as

atrocious and utterly intolerable in a civilized society.” Id. (quoting Am. Road. Serv.

v. Inmon, 771 So. 2d 462, 465 (Ala. 2000)).

      In Busby, the Alabama Supreme Court held that sometimes, in extreme

circumstances, sexual harassment can rise to the level of outrage. Busby v. Truswal

Sys. Corp., 551 So. 2d 322, 324 (Ala. 1989). However, the Busby Court did not

explain its reasoning or describe what forms of sexual harassment are “atrocious and

utterly intolerable in a civilized society.” Instead, Busby lists seventeen incidents of

sexual harassment and then, with one sentence, holds, “The deposition evidence

presented by the plaintiffs presents evidence from which a jury could reasonably

determine that [the defendant’s] conduct rose to this level.” Id. Because Busby offers

little reasoning, the Court can only compare the Busby allegations to the allegations

of Acker, Bishop, and Poague.

      Although Plaintiffs allege numerous incidents of sexual harassment, their

allegations are not as severe as those raised by the Busby claimants. In Busby, a

supervisor told female employees “he would put a stick on their [work] machines so

they could masturbate while working,” “said that he wished that the plaintiffs would

come to work braless and wear less clothing,” “told one plaintiff that if she would


                                     Page 50 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 51 of 81




give him 30 minutes with her that he would fill her pants in nine months,” he “openly

stared at the plaintiffs’ sexual anatomy,” he “grabbed their arms and stroked their

necks,” and he “told one of the plaintiffs . . . to accompany him to the restroom and

hold his penis while he urinated.” Id. Plaintiffs allege serious incidents of

harassment. But because those allegations are less severe than those in Busby, the

Court has no basis to find Plaintiffs’ allegations rise to the level of outrage. Potts,

771 So. 2d at 465 (describing outrage as an “extremely limited” cause of action).

Therefore, summary judgment is due to be granted as to Plaintiffs’ outrage claims.

                3.    HWF’s Vicarious Liability

      An employer is vicariously liable if, “in addition to proving the underlying

tortious conduct of an offending employee,” the complaining employee shows her

employer ratified that conduct. Potts v. BE & K Const. Co., 604 So. 2d 398, 400

(Ala. 1992). To prove ratification, a plaintiff must show three things: the employer

(1) had actual knowledge of the tortious conduct and that the tortious conduct was

directed at and visited upon the complaining employee; (2) that based upon this

knowledge, the employer knew, or should have known, that such conduct constituted

sexual harassment and/or a continuing tort; and (3) that the employer failed to take

adequate steps to remedy the situation. Id. Remedial steps are inadequate unless they

are “reasonably calculated to halt the harassment.” Id. at 401.




                                     Page 51 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 52 of 81




       Bishop and Poague’s vicarious-liability claims as to assault-and-battery (for

Bishop) and outrage (for Bishop and Poague) against HWF fail as a matter of law.

Because HWF cannot face vicarious liability for common-law torts unless its

employee committed those common-law torts, and because, as explained above,

Poague and Bishop’s common-law tort claims fail, summary judgment is due to be

granted as to Bishop and Poague’s common-law vicarious-liability claims.14

       Acker, on the other hand, satisfies all three elements for common-law

vicarious liability. First, some evidence suggests HWF had actual knowledge that

Swinney’s “tortious conduct was directed at and visited upon” Acker. Id. According

to Acker, Poague complained to upper management on her behalf. (Doc. 138–12 at

8–9.) Assuming that is true, HWF “should have known” the complained-about

conduct—touching Acker’s breasts and rear-end—constituted sexual harassment.

Third, a jury could find HWF’s response was not reasonably calculated to stop the

behavior. After all, Swinney remained in a managerial position after Poague

complained on Acker’s behalf.




14
  Alabama does not recognize a common-law tort for sexual harassment. Machin v. Childersburg
Bancorporation, 761 So. 2d 981, 983 n.1 (Ala. 1999) (“It is well settled that Alabama does not
recognize an independent cause of action for sexual harassment. Instead, claims of sexual
harassment are maintained under common-law tort theories such as assault and battery, invasion
of privacy, negligent training and supervision, and outrage.”).
                                        Page 52 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 53 of 81




                4.   Negligent and Wanton Hiring, Training, and Supervision

      To prove negligent training or supervision, Plaintiffs must show three

elements: (1) Swinney acted tortuously, (2) HWF had actual notice of Swinney’s

conduct or “would have gained such notice if it exercised due and proper diligence,”

and (3) HWF “failed to respond to this notice adequately.” See Shuler v. Ingram &

Assocs., 710 F. Supp. 2d 1213, 1227–28 (N.D. Ala. 2010) (citing Voyager Ins. Cos.

v. Whitson, 867 So. 2d 1065, 1070–71 (Ala. 2003)). To prove wantonness, Plaintiffs

must show (1) HWF had actual, not just constructive, knowledge of Swinney’s

misconduct and (2) that Swinney’s supervisors “made a conscious decision to

downplay the sexual harassment complaint[s] . . . knowing that to do so would likely

result” in Swinney “mistreating a female customer or employee.” Big B, Inc. v.

Cottingham, 634 So. 2d 999, 1004 (Ala. 1993) (distinguishing wantonness from

negligence).

      Bishop and Poague’s claims fail as a matter of law. To prevail on either a

negligent or wanton supervision claim, a plaintiff must establish that the employer’s

employee committed a common-law tort. Ex Parte Transp. Leasing Corp, 128 So.

3d 722, 728 (Ala. 2013) (“Under Alabama law, the finding of underlying tortious

conduct is a precondition to invoking successfully liability for the negligent or

wanton training and supervision of an employee.”) (quoting Smith v. Boyd Bros.




                                    Page 53 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 54 of 81




Transp. Inc., 406 F. Supp. 2d 1238, 1248 (M.D. Ala. 2005)).15 Because the common-

law torts alleged by Bishop and Poague did not survive summary judgment, their

negligent/wanton supervision and hiring claims must likewise fail. Id.

       Acker, however, created a question of fact on all three elements. First,

Swinney (perhaps) committed the tort of battery. Second, HWF may have had actual

knowledge of Swinney’s behavior. Again, Poague allegedly complained to

management on Acker’s behalf. Third, a jury could find HWF’s response was

inadequate because HWF waited months to terminate Swinney. Seavers—HWF’s

Director of Stores—admits HWF took no action. Take the following testimony:

       Plaintiffs’ Counsel: In the last five years, what has Huntsville
       Wholesale Furniture done to insure [sic] that its employees don’t
       experience discrimination, harassment or retaliation?

       Seavers: There’s no specific thing that’s been done I would say.

(Id. at 51.) Because a jury could find HWF’s knowledge of and its lackluster

response to Swinney’s alleged battery suggests a “conscious decision to downplay

the sexual harassment complaints,” summary judgment on Acker’s negligent and

wanton hiring/supervision claims is due to be denied.



15
  Relying on Machen v. Childersburg Bancorporation, Inc., 761 So. 2d 981 (Ala. 1999), Plaintiffs
say Alabama allows “claims for negligent hiring, training, and supervision to arise for sexual
harassment claims, even when no tort is present.” In Machen, however, the Court said, “a rational
factfinder could find that [the employer] knew, or should have known, that [the employee’s alleged
conduct], if proven, could constitute a common-law tort.” Id. at 985. Therefore, nothing in Machen
suggests an employer can be liable for negligent or wanton hiring or supervision if its employee
committed no underlying tort.
                                          Page 54 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 55 of 81




           I.   Defendants’ Breach-of-Contract Counterclaim Against Acker

      On June 19, 2017, Acker met with Hannan (HWF’s attorney) and Seavers.

She signed a General Release, potentially waiving claims against “Ashley Furniture

Homestore, Inc.” (Doc. 126–89.) In return, HWF rehired Acker. (Doc. 127–76 at

281–82.)

      Defendants say Acker breached the General Release when she joined this

lawsuit. (Doc. 125 at 120.) According to Defendants, the Court should enforce the

General Release and dismiss all of Acker’s claims. (Id.) Then the Court should hold

Acker liable, as a matter of law, for breach of contract. (Id.) For clarity, the Court

separates Acker’s federal claims from her state-law claims.

                 1.   The General Release and Acker’s Federal Claims

      Most of Acker’s federal claims arise under Title VII. Courts enforce waivers

of Title VII claims only if the waivers are knowing and voluntary. See Alexander v.

Gardner-Denver Co., 415 U.S. 36, 52 (1974) (presuming “an employee may waive

his cause of action under Title VII as part of a voluntary settlement”). To separate

enforceable waivers from unenforceable waivers, courts consider all relevant

evidence. Myriks v. Fed. Rsrv. Bank of Atlanta, 480 F.3d 1036, 1040 (11th Cir. 2007)

(“To release a cause of action under Title VII, the employees consent to the

settlement must be voluntary and knowing based on the totality of the

circumstances.”). The totality-of-the-circumstances analysis begins with six factors:


                                    Page 55 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 56 of 81




       the plaintiff’s education and business experience; the amount of time
       the plaintiff considered the agreement before signing it; the clarity of
       the agreement; the plaintiff’s opportunity to consult with an attorney;
       the employer’s encouragement or discouragement of consultation with
       an attorney; and the consideration given in exchange for the waiver
       when compared with the benefits to which the employee was already
       entitled.

Puentas v. UPS, Inc., 86 F.3d 196, 198 (11th Cir. 1996) (quoting Beadle v.

City of Tampa, 42 F.3d 633, 635 (11th Cir. 1995)).

       Two of the six Beadle factors weigh in Acker’s favor.16 First, Acker says HWF

gave her little time to read or consider the General Release. (Doc. 126–75 at 81) (“I

was not given time to examine the pages.”). Second, Acker never consulted her

attorneys before signing.

       Other evidence also suggests Acker did not sign knowingly or voluntarily.

Consider these lines from Acker’s deposition:

        “I didn’t understand it. I was told, ‘Sign this, and you can have your
         job back.’” (Id. at 80.)

        “I may have looked at it, but I did not understand it in any way.” (Id.
         at 81.)

        Q: “How long did you look at [this page]?”; A: “The same amount
         of time that I was given to look at any other of the pages that I was
         forced to initial, less than two seconds.” (Id. at 88.)

        “You [HWF’s lawyer] were standing giving me the papers telling
         me, ‘Sign here, initial here, here,’ and then you took the papers
         back.” (Id. at 84.)
16
 Again, at this stage the Court draws all reasonable inferences in Acker’s favor. See Animal Legal
Def. Fund, 789 F.3d at 1213–14.
                                          Page 56 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 57 of 81




       The two Beadle factors, coupled with Acker’s testimony, create a question of

fact: Did Acker know the General Release waived her Title VII claims, and did she

sign voluntarily?17 These questions will be presented to the jury.

                 2.    The General Release and Acker’s State-Law Claims

       Alabama courts (usually) enforce unambiguous releases. See Ex Parte

Renovations Unlimited, LLC, 59 So. 3d 679, 683 (Ala. 2010). And they (usually)

consider only the release’s text. Wayne J. Griffin Elec., Inc. v. Dunn Const. Co., 622

So. 2d 314, 317 (Ala. 1993). The exception is fraud. If a party alleges fraud, “parol

evidence is ordinarily admissible.” Ramsay Health Care, Inc. v. Follmer, 560 So. 2d

746, 748 (Ala. 1990). Furthermore, a factual dispute as to whether fraud induced one

party to sign prevents summary judgment on allegedly-released claims. Cf. Wayne,

622 So. 2d at 317 (courts enforce general releases “absent fraud”).

       The Court denies summary judgment on Defendants’ breach-of-contract

counterclaim against Acker insofar as it pertains to waiver of her state-law claims

because a jury could find HWF fraudulently induced her to sign the General Release.

According to Acker, Hannan (falsely) introduced himself as a human-resources

expert. (Doc. 126–75 at 74.) A reasonable jury could find Acker would not have




17
  Acker also brought a purportedly-waived FLSA claim. As Section IV, infra, explains Acker’s
FLSA claim cannot support a breach-of-contract counterclaim.
                                       Page 57 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 58 of 81




signed the General Release—at least not without consulting her lawyers—had she

known Hannan was actually HWF’s attorney.

   IV.   Plaintiffs’ Motion for Partial Summary Judgment

      Plaintiffs’ summary-judgment motion has two components. First, it seeks

summary judgment on Defendants’ counterclaims against Acker. Second, the

motion attacks three of HWF’s affirmative defenses. Part A addresses Defendants’

counterclaims. Part B addresses the affirmative defenses. Here, unlike in Section III,

the Court views all evidence and draws all reasonable inferences in Defendants’

favor. Animal Legal Def. Fund, 789 F.3d at 1213–14.

         A.    Counterclaims Against Acker

      HWF counterclaimed against Acker for breach of contract, suppression,

fraudulent misrepresentation, unjust enrichment, malicious prosecution, and for

attorneys’ fees under the Alabama Litigation Accountability Act. (Docs. 50 and 56.)

Swinney counterclaimed against Acker for breach of contract and for attorneys’ fees

under the Alabama Litigation Accountability Act. (Doc. 58.) All counterclaims arise

from the General Release Acker signed. (Doc. 50 at 7–17.) Below, the Court

addresses each counterclaim and each of Acker’s arguments for summary judgment.

On some issues, Acker wins. Others deserve a trial.




                                    Page 58 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 59 of 81




                 1.   Breach of Contract

      According to Acker, the General Release she signed was not a binding

agreement. (Doc. 122 at 15.) Acker gives five reasons why the Court should

invalidate the General Release and dismiss Defendants’ breach-of-contract

counterclaims.

                       i.   Door Closing Statute

      Acker’s first argument rests on Alabama’s “door closing statute,” which

provides “[a] foreign entity transacting business in this state . . . may not maintain

any action, suit, or proceeding in any court of this state until it has registered [with

the Secretary of State].” ALA. CODE § 10A-1-7.21 (2020). A “foreign entity” is “an

organization formed and existing under the laws of a jurisdiction other than this

state.” ALA. CODE § 10A-1-1.03 (2020).

      Acker points out that “Ashley Furniture Homestore, Inc. is not qualified to do

business in the State of Alabama” and is neither incorporated in Alabama nor

registered with Alabama’s Secretary of State. (Doc. 122 at 16.) Therefore, Acker

argues, § 10A-1-7.21 closes the door on HWF’s breach-of-contract claim. (Doc. 122

at 16.) The Court rejects Acker’s door-closing argument for two reasons.

      First, Plaintiffs admitted Ashley Furniture is but a trade name of HWF. (See

Doc. 122 at ¶ 2.) (“HWF is a licensee of Ashley Furniture that uses the ‘Ashley

Furniture’ brand name to sell furniture.”); (Doc. 49 at ¶ 19) (“HWF is a retail home


                                     Page 59 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 60 of 81




furniture store conducting business under the name Ashley Furniture Homestore.”);

(Doc. 49–4) (Acker admits, in an EEOC filing, that HWF does business as Ashley

Home Furnishings). And HWF is not a foreign entity; rather, it is a domestic

corporation, “formed and existing” under Alabama law and registered with

Alabama’s Secretary of State. By its terms, § 10A-1-7.21 does not apply to domestic

corporations (like HWF).

      Second, § 10A-1-7.21 does not differentiate between who contracts with

whom. It asks who is “maintain[ing]” the “action, suit, or proceeding.” Is that entity

foreign and unregistered? Even if HWF and Ashley Furniture Homestore were not

synonymous, HWF—a domestic, registered corporation—brought and “maintains”

the breach-of-contract counterclaim. Therefore, Alabama’s door-closing statute does

not bar HWF’s recovery.

                       ii.   Privity Doctrine

      Acker’s second argument shifts to Swinney. (Doc. 122 at 16.) When Acker

signed the General Release, Swinney no longer worked at HWF. (Id.) Because the

General Release never mentions Swinney by name, and because HWF/Ashley had

no relationship with Swinney on June 19, 2017, Acker argues the common-law

privity doctrine prevents Swinney from pursuing a breach-of-contract claim. (Id.)

      To sue for breach of contract, one must either be a) a contracting party or b) a

third-party beneficiary. See Dunning v. New England Life Ins. Co., 890 So. 2d 92,


                                    Page 60 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 61 of 81




97 (Ala. 2003). Neither side argues Swinney was a party to the General Release.18

Therefore, Swinney cannot sue for breach of contract unless he was a third-party

beneficiary. To earn third-party-beneficiary status, one must show the contracting

parties intended, at the time of contract formation, to “bestow a direct benefit upon

the third party.” Bernals, Inc. v. Kessler-Greystone, LLC., 70 So. 3d 315, 320 (Ala.

2011). When evaluating the directness and intentionality of contractual benefit,

courts look beyond a contract’s text. See Holley v. St. Paul Fire & Marine Ins. Co.,

396 So. 2d 75, 80 (Alabama courts look to “the surrounding circumstances” to

“ascertain the existence of [a] direct benefit”). By considering a contract’s text

alongside “surrounding circumstances,” courts glean the contracting parties’

intentions. Cf. ALA. CODE § 12-21-109 (2020) (“All receipts, releases, and

discharges . . . must have effect according to their terms and the intentions of the

parties thereto.”).

       Whether HWF and Acker intended the General Release to “bestow a direct

benefit upon” Swinney remains a contested factual question. The General Release’s

text suggests Swinney is a third-party beneficiary. In Section 5(d), Acker

(purportedly) waived “all claims, not only against [HWF/Ashley], but also against




18
   (Doc. 122 at 17) (Plaintiff argues that “[a]lthough Swinney has pursued a breach of contract
claim between him and Acker, there is no contract which exists between the two of them.”); (Doc
133 at 23) (Defendants argue “Defendant Taylor Swinney was and is an Intended Third-Party
Beneficiary of the General Release.”).
                                        Page 61 of 81
          Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 62 of 81




all of its . . . employees . . . whether past or present.” (Doc. 126–89.) A reasonable

juror could infer that, by protecting former employees, HWF benefited Swinney—a

former employee exposed to liability. Two surrounding circumstances also suggest

HWF intended the General Release to benefit Swinney. First, Acker left HWF

because of Swinney.19 Second, Acker returned to HWF, prompting the General

Release, because Swinney no longer worked there.20 Swinney’s connection to

Acker’s departure and return is evidence. It suggests that by mentioning former

employees, the General Release’s drafters intended to protect Swinney directly.

Coupled with the text, those surrounding circumstances create a factual dispute.

Acker’s privity argument does not support summary judgment in her favor on

Defendants’ breach-of-contract counterclaim.

                            iii.   Prospective Waiver of Title VII Claims

          Acker’s third basis for summary judgment relies on United States v.

Allegheny-Ludlum Industries, Inc., 517 F.2d 826, 855 (5th Cir. 1975). Citing

Allegheny-Ludlum, Acker argues “there cannot be a prospective waiver of [Title VII]

discrimination claims.” (Doc. 122 at 18.) At least one Supreme Court decision

supports Acker’s argument. See Alexander, 415 U.S. at 51 (“[W]e think it clear that



19
     Acker testified that Swinney caused her departure in March 2017. (Doc. 121–4 at 65.)
20
   Quoting Acker’s Deposition, Plaintiff says “Acker learned of Swinney’s termination and
contacted HWF about returning to work because she ‘thought the sexual harassment,
discrimination, retaliation would end.’” (Doc. 122 at 9.)
                                           Page 62 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 63 of 81




there can be no prospective waiver of an employee’s rights under Title VII.”). If the

General Release could not waive Title VII claims arising after June 19, 2017, Acker

did not breach the General Release by filing Title VII claims that arose after June

19, 2017. Therefore, Acker argues, “summary judgment should be granted on any

counterclaim that rests on Acker’s pursuit of [Title VII] claims arising” after she

signed the General Release. (Doc. 122 at 17.)

      Acker’s point is moot. By its terms, the General Release applies to “acts or

omissions first occurring on or before” the release’s execution. (Doc. 126–89.)

Nothing suggests the General Release prospectively waives Title VII claims.

Defendants admit as much. See Doc. 133 at 27 (Defendants concede “[t]he General

Release is not a prospective waiver”). Because (1) the General Release’s terms do

not reach prospective claims and (2) Defendants concede the General Release does

not bar claims arising after June 19, 2017, the Court denies Acker’s third basis for

summary judgment.

                      iv.   Public Policy

      In a fourth bid to undermine Defendants’ breach-of-contract claims, Acker

says “conditioning employment on waiver of discrimination claims is unlawful.”

(Doc. 122 at 18.) She relies exclusively on a recent Eleventh Circuit decision: Knox

v. Roper Pump Company, 957 F.3d 1237 (11th Cir. 2020). Knox held (a)

conditioning continued employment on a release of Title VII claims and (b) firing


                                    Page 63 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 64 of 81




the employee for refusing to sign is unlawful retaliation. 957 F.3d 1237, 1240 (11th

Cir. 2020) (“It is clear from our case law that an employer may not respond to a

claim of race discrimination by conditioning continued employment on a release of

claims and firing the employee for refusing”).

      Acker stopped working for HWF in March 2017. Therefore, when Acker

signed the General Release (on June 19, 2017), she was not an HWF employee.

HWF could not have conditioned “continued” employment on the General Release

when Acker’s employment ended three months prior. For the same reason—because

an employer cannot fire a non-employee—HWF could not have fired Acker for not

signing. Because Acker was not an HWF employee when she signed the General

Release, Knox does not void the General Release.

                      v.    FLSA

      The General Release (purportedly) waives Acker’s claims under the FLSA.

(Doc. 126–89.) Because Acker filed FLSA (and other) claims against HWF,

Defendants say Acker breached the General Release. Acker disagrees. She argues

that, as a matter of law, the General Release could not waive FLSA unpaid-wages

claims. (Doc. 122 at 17.) The Court agrees with Acker.

      “There are only two ways in which back wage claims arising under the FLSA

can be settled or compromised by employees.” Lynn Food Stores, Inc. ex rel. U.S.

Dept. of Labor, 679 F.2d 1350, 1353 (11th Cir. 1982). First, the Secretary of Labor


                                    Page 64 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 65 of 81




can supervise a settlement. Id. at 1353. Second, a federal district court can approve

a settlement Id. at 1354 (“[T]o approve an ‘agreement’ between an employer and

employees outside the adversarial context . . . would be in clear derogation of the

letter and spirit of the FLSA.”).

      The General Release does not comply with either settlement method. Nothing

suggests the Secretary of Labor supervised the General Release. And no federal

district court approved the settlement inside (or outside) “the adversarial context.”

Therefore, the General Release’s FLSA waiver is unenforceable. Because an

unenforceable waiver cannot support a breach-of-contract claim, the Court grants

summary judgment to the extent Defendants’ breach-of-contract counterclaims

pertain to Acker’s FLSA claim.

                2.    Suppression and Fraudulent Misrepresentation

      On June 19, 2017, before Acker signed the General Release, she answered at

least one question. Hannan, HWF’s counsel, asked Acker if she filed an EEOC

charge against HWF. (Doc. 122 at 11.) A jury could infer that Acker responded “no.”

(Doc. 121–4 at 75.)

      According to HWF, Hannan also asked Acker if counsel represented her.

(Doc. 133 at 13.) In his deposition, Seavers, HWF’s Director of Stores, recalled both

the question and the answer:

      Seavers: You . . . asked her again if she was represented by counsel.


                                    Page 65 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 66 of 81




      Hannan: And what did she say?

      Seavers: She said no.

      Hannan: No to what?

      Seavers: That she was not represented by counsel.

(Doc. 121–3 at 238–39). Acker remembers differently. She says Hannan never asked

about counsel. (Doc. 121–4 at 75.)

      Assuming HWF asked both questions, the correct answer was “yes.” Acker

filed an EEOC charge against HWF three months before Hannan’s June 19

questioning. (Doc. 121–13.) Attorney Patricia Gill began representing Acker in or

around March 2017. (Doc. 122 at 9.)

      Based on those two questions and answers, HWF brought counterclaims

against Acker for suppression and fraudulent misrepresentation. (Id. at 9–13; Docs.

50 and 56.) Acker moved for summary judgment on both counterclaims. (Doc. 122

at 20–23.)

      For a suppression claim to survive summary judgment, the claimant must

produce “substantial evidence” establishing four elements. State Farm Fire and Cas.

Co. v. Owen, 729 So. 2d 834, 837 (Ala. 1998) First, the allegedly-suppressing party

must have a duty to disclose information. Id. A duty to disclose arises from “the

confidential relationship between the plaintiff and the defendant, from the particular

circumstances of the case, [or] from a request for information.” Lawson v. Harris


                                     Page 66 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 67 of 81




Culinary Enters., 83 So. 3d 483, 492 (Ala. 2011); see Mason v. Chrysler Corp., 653

So. 2d 951, 954 (Ala. 1995) (“A duty to communicate can arise from a . . . request

for information . . . .”). The existence of a duty is a question of law. Ex parte Dial

Kennels of Ala., Inc., 771 So. 2d 419, 421 (Ala. 1999); State Farm, 729 So. 2d at

839.

       Second, the claimant must show the movant suppressed a “material fact.”

State Farm, 729 So. 2d at 837. A material fact “is of such a character that the

[complaining party] would not have consummated the contract, had he known the

falsity of the statement.” Bank of Red Bay v. King, 482 So.2d 274, 282 (Ala. 1985).

Unlike duty, a statement’s materiality is generally not a question of law. Id. at 282

(explaining how “the materiality of a given fact is a question for the jury”).

       Third, the claimant must show the allegedly-suppressing party had “actual

knowledge” of the suppressed fact. Johnson v. Sorenson, 914 So. 2d 830, 837 (Ala.

2005). Fourth, the non-movant must show he suffered “actual damage as a proximate

result” of the other party suppressing the material fact.

       Here, HWF submitted enough evidence to survive summary judgment on

element one (duty). Hannan “directly requested” information from Acker. He asked

if she filed an EEOC charge against HWF. If the jury believes Seavers’s testimony,

Hannan also asked her if she was represented by counsel. Because Hannan directly

requested this information, Acker had a duty. Ex parte Life Ins. Co. of Ga., 810 So.


                                     Page 67 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 68 of 81




2d 744, 749 (Ala. 2001) (“[E]ven in an arm’s-length transaction between parties

fully capable of protecting their own interests a duty to disclose will arise when the

information has been specifically requested.”).

       HWF survives summary judgment on element two. Viewed in the light most

favorable to HWF, Acker suppressed two facts. She potentially suppressed her

pending EEOC charge, and she potentially suppressed that counsel represented her.

One question remains: were these suppressed facts material? It’s a close call.21 On

the one hand, HWF’s brief never points to specific testimony or affidavits saying

HWF would not have “consummated” the General Release had HWF known of

Acker’s pending EEOC charge or about her legal representation. See Ex parte Dial,

771 So. 2d at 422 (claimants presented deposition testimony and affidavits showing

they “would not have entered into [an] agreement” but for the suppressed fact). On

the other hand, materiality is a question for juries. Bank of Red Bay, 482 So. 2d at

282. With that in mind, one piece of evidence saves HWF’s materiality claim:

Seavers testified Acker was ineligible for rehire. (Doc. 121–3 at 180.) HWF deemed

Acker “non-rehirable” because “she walked off the job” three months earlier. Id.


21
   Without citing to the record, Defendants’ Response in Opposition to Plaintiffs’ Motion for
Partial Summary Judgment says “HWF . . . would not have agreed to rehire Acker if it had known
she did not intend to dismiss her charge and would file suit.” (Doc. 133 at 39.) Because Defendants
cite to no record evidence, the Court ignores this sentence. See English v. CSA Equipment Co.,
LLC., No. 05-0312-WS-B, 2006 WL 2456030, at *2 (S.D. Ala. Aug. 22, 2006) (“A summary
judgment brief is not evidence; rather, it is simply the argument of counsel. In the overwhelming
majority of cases, the proper judicial response to a factually unsupported . . . argument is simply
not to credit it.”). The Court limits its “materiality” analysis to record evidence.
                                          Page 68 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 69 of 81




HWF made an exception. It rehired Acker, according to Seavers, because she signed

the General Release and waived her claims against HWF. A reasonable jury could

infer, from this exception, that HWF would not have entered the General Release or

rehired Acker had it known she already was pursuing EEOC charges and had already

hired representation.

      Next, Acker had “actual knowledge” of the facts she (allegedly) suppressed.

Acker knew she filed an EEOC charge in March 2017, and she knew she hired an

attorney before the June 2017 meeting.

      Assuming elements one through three are met, a reasonable jury could find

HWF suffered “actual damages.” HWF rehired Acker and employed her for at least

six months and paid her six months of wages. (Doc. 122 at 14.) Whether Acker

suppressed a material fact, and whether such a suppression proximately caused HWF

damages, remain contested questions of fact.

      The elements of suppression and fraudulent misrepresentation align closely.

Compare State Farm, 729 So. 2d at 837 (listing fraudulent suppression elements)

with Boswell v. Liberty Nat’l Life Ins. Co., 643 So. 2d 580, 581 (Ala. 1994) (listing

fraudulent misrepresentation elements). Plaintiff’s fraudulent misrepresentation

argument rests on one element (materiality). (Doc 122 at 22–23.) Rehashing

suppression arguments, Acker says her statements to Hannan did not induce HWF

to execute the General Release and rehire her. (Id. at 23.) HWF raises no new


                                    Page 69 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 70 of 81




counterarguments. The Court again leaves materiality to the jury and denies Acker’s

motion for summary judgment as to HWF’s fraudulent misrepresentation

counterclaim.

                3.   Unjust Enrichment

      Acker worked at HWF for six months after she signed the General Release.

(Doc. 122 at 14.) HWF contends that because Acker planned to sue HWF when she

signed, she unjustly enriched herself—she reobtained employment through fraud.

HWF wants Acker “to return the difference between her earnings at HWF and the

federal minimum wage.” (Doc. 122 at 42.)

      Although unjust enrichment is fact-specific, “the essence” of unjust

enrichment is consistent: the defendant “holds money which, in equity and good

conscience, belongs to the plaintiff or holds money which was improperly paid to

defendant because of mistake or fraud.” Hancock-Hazlett Gen. Constr. Co. v. Trane

Co., 499 So. 2d 1385, 1387 (Ala. 1986) (emphasis added). However, a defendant

has a “complete defense” if he or she is not in possession of money not rightfully his

or hers. Dickinson v. Cosmos Broad. Co, Inc., 782 So. 2d 260, 266 (Ala. 2000).

      “In equity and good conscience,” Acker’s wages do not “belong to” HWF.

Acker signed the General Release on June 19, 2017. Within two days, HWF learned

Acker had legal representation. (Doc. 122 at 13.) One day later, HWF learned of

Acker’s pending EEOC charge. (Id.) Still, HWF employed Acker for six months.


                                    Page 70 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 71 of 81




(Id. at 14.) With knowledge of her alleged fraud, HWF allowed Acker to work and

earn money. By allowing Acker to work, despite knowing about her alleged

wrongdoing, HWF undercut its equitable argument. Cf. Crawford’s Auto Ctr., Inc.

v. State Farm Mut. Auto Ins. Co., 945 F.3d 1150, 1161–62 (11th Cir. 2019) (applying

Florida law, the Eleventh Circuit explained that a wronged party is less likely to

recover for unjust enrichment if it conferred a benefit on the wrongdoer with

knowledge of the wrongdoing); Quality Auto Painting Ctr. of Roselle, Inc. v. State

Farm Indem. Co., 917 F.3d 1249 (11th Cir. 2019) (same). Because HWF does not

dispute Acker earned the money HWF seeks, and because HWF continued

employing Acker after learning about her alleged fraud, her wages cannot support a

claim for unjust enrichment. Summary judgment is due to be granted as to HWF’s

unjust-enrichment counterclaim.

                4.   Malicious Prosecution

      Because Acker allegedly filed released claims, HWF counterclaimed for

malicious prosecution. (Doc. 50 at 14–15.) To prevail, HWF must show five things:

(1) that Acker initiated a judicial proceeding, (2) without probable cause and (3) with

malice, (4) that the proceeding terminated in HWF’s favor, and (5) that HWF

suffered damages because of Acker’s malicious prosecution. See Cutts v. Am. United

Life Ins. Co., 505 So. 2d 1211, 1214 (Ala. 1987). A malicious-prosecution claim

does not arise until the claimant wins the allegedly-malicious case. Barrett Mobile


                                     Page 71 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 72 of 81




Home Transp., Inc. v. John McGugin, 530 So. 2d 730, 731 (Ala. 1988) (calling final

termination of the underlying claim “an essential element in the accrual of a

malicious prosecution action”).

      HWF’s malicious-prosecution claim fails as a matter of law. The underlying

case—Acker’s discrimination suit—has not “terminated.” Therefore, as Barrett

explained, HWF’s claim has not accrued. Without that “essential element,” summary

judgment is due to be granted as to this claim.

                5.   Alabama Litigation Accountability Act

      Because Acker filed (allegedly) released claims, Defendants counterclaimed

for attorneys’ fees. (Docs. 50 and 58). Defendants’ counterclaim rests on ALA. CODE

§ 12-19-273 (2020). Section 12-19-273 allows courts to, in their “sound discretion,”

award attorneys’ fees to a prevailing party. See Austill v. Prescott, 293 So. 3d 333,

350 (Ala. 2019). The Court will address this issue if and when it becomes

appropriate.

         B.    Affirmative Defenses

      Plaintiffs seek summary judgment on three affirmative defenses. The Court

grants the motion in part and denies the motion in part.

                1.   Faragher Defense

      If an employee states an actionable hostile-environment claim, he or she can

hold his or her employer vicariously liable when “a supervisor with immediate (or


                                    Page 72 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 73 of 81




successively higher) authority over the employee[s]” creates the hostile

environment. Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998). Faragher

gives employers an affirmative defense.22 Id. Employers escape vicarious liability

by (a) “exercising reasonable care to prevent and correct promptly any sexually

harassing behavior” and (b) by showing the victims “unreasonably failed to take

advantage of any preventative or corrective opportunities” to avoid harm. Id.

      Creating and disseminating an antiharassment policy is evidence that can be

utilized to show that an employer took “reasonable care” to prevent harassment.

Madray v. Publix Supermarkets, Inc., 208 F.3d 1290, 1297 (11th Cir. 2000)

(employers can “meet the initial burden in determining whether they had exercised

reasonable care to prevent sexual harassment by promulgating an anti-harassment

policy”). Warning an alleged harasser is one step an employer may take to correct

sexually harassing behavior. See Baldwin v. Blue Cross/Blue Shield of Alabama, 480

F.3d 1287, 1305 (11th Cir. 2007) (citing Fleming v. Boeing Co., 120 F.3d 242, 246–

47 (11th Cir. 1997)).

      An employee’s failure to complain is evidence relevant to Faragher’s second

prong. Madray, 208 F.3d at 1301. By showing an employee did not follow complaint

procedures, an employer “normally” satisfies its summary judgment “burden under



22
  The defense only applies when harassment involved no “tangible employment action.” See
Hulsey, 367 F.3d at 1245–46.
                                     Page 73 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 74 of 81




the second element of the affirmative defense.” Burlington Indus., Inc. v. Ellerth,

524 U.S. 742, 765 (1998).

      Viewing all evidence in HWF’s favor, HWF took the following steps: it

created an anti-sexual-harassment policy, distributed the policy to every new

employee, displayed EEOC posters and sexual-harassment resources throughout

stores, advertised a toll-free number for harassed employees to call, and made human

resources experts available for victimized employees. (See Doc. 133 at 46.) Creation

and dissemination of the policy, taken on its own, “suggests” HWF took enough

preventative measures to survive summary judgment. Considered alongside these

other measures, a jury could find HWF’s preventative efforts reasonable.

      Further, a jury could find HWF made “reasonable effort[s]” to promptly

correct harassing behavior. According to Plaintiffs, HWF took only one corrective

measure: Seavers asked “two of the persons accused of misconduct if they used the

word ‘Omaha.’” (Doc. 122 at 30.) Defendants disagree. HWF says that when Poague

complained about sexual harassment, CEO Chris Caune investigated, and Executive

Administrator Nancy Malone visited Tuscaloosa’s store where she spoke with

Poague, and Seavers told Swinney to stop the harassing behavior. Whether these

efforts were reasonable and prompt raises difficult (and material) factual questions

that should be considered by the jury.




                                    Page 74 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 75 of 81




      Finally, questions of fact as to Faragher’s second prong also prevent

summary judgment. Acker complained to Swinney about Swinney’s sexualized

conversations with Riggsby (Doc. 143 at 64), Poague complained multiple times,

and Bishop complained to Washington and Vetrano. (Id.) Were these complaints

reasonably detailed and prompt? Did Poague, Acker, and Bishop use HWF’s other

anti-harassment channels? If not, why? These factual questions may determine

whether Plaintiffs took reasonable advantage of corrective opportunities. The jury

will determine the success or failure of HWF’s Faragher defense.

               2.    After-Acquired-Evidence Defense

      If, during litigation, an employer learns that a former employee committed

acts while employed that would have justified termination, the employer can raise

an after-acquired-evidence defense. Wallace v. Dunn Const. Co., Inc., 62 F.3d 374,

378 (11th Cir. 1995) (extending the defense to Title VII claims). If successful, the

defense bars the former employee from seeking reinstatement or front pay.

McKennon v. Nashville Banner Pub. Co., 513 U.S. 352, 362 (1995).

      Because after-acquired evidence is an affirmative defense, HWF bears the

burden of proof. Holland v. Gee, 677 F.3d 1047, 1065 (11th Cir. 2012). It must show

the “wrongdoing was of such severity that [the plaintiffs] would have been

terminated on those grounds alone if [HWF] had known of it at the time of the

discharge.” McKennon, 513 U.S. at 362–63.


                                    Page 75 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 76 of 81




       HWF alleges that all three plaintiffs committed termination-worthy offenses.

According to HWF, Acker “walked off the job” without cause. (Doc. 133 at 49.) It

learned Acker had no reason to resign only after litigation and investigation. (Id.)

HWF learned, through investigation, that Bishop requested reassignment—asked

her staffing company to move her from HWF. (Id.) And it learned, through litigation,

that Poague was “insubordinate” and “disrespectful” to management. (Id.) It appears

doubtful that any of these actions are sufficient to meet the burden, but that will be

an issue for the jury assuming HWF carries its burden at trial.

                 3.    Failure-to-Mitigate Defense

       Failure to mitigate is an affirmative defense. Frederick v. Kirby Tankships,

Inc., 205 F.3d 1277, 1286 (11th Cir. 2000). HWF must show Plaintiffs “failed to

mitigate [their] damages by using reasonable diligence to find substantially

equivalent employment.” Weaver c. Case Gallardo, Inc., 922 F.2d 1515, 1527 (11th

Cir. 1991) (a successful defense shows “that comparable work was available and the

[plaintiffs] did not seek it out”).

       HWF met its burden as to Poague. Poague admits she did not work for

months—perhaps more than a year—after she left HWF. (Doc. 126–13 at 151–162.)

She went several months without even seeking employment. (Id.) Waiting several

months to seek employment may not be reasonable diligence. Therefore, Poague

may have failed to mitigate her Title VII damages.


                                      Page 76 of 81
       Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 77 of 81




       HWF, however, submitted no evidence that Acker and Bishop failed to

mitigate. After leaving HWF, Acker soon found new employment. (Doc. 126–75 at

66–69.) Nothing suggests Acker turned down “comparable work” or delayed

reemployment. Similarly, HWF offers no evidence that Bishop failed to mitigate.

(See Doc. 133 at 50.) HWF cited no evidence that “comparable work was available”

or that Bishop failed to use “reasonable diligence to find substantially equivalent

employment.” By not citing any such evidence, HWF failed to meet the failure-to-

mitigate burden as to Acker and Bishop.23 Summary judgment is due to be granted

as to this affirmative defense as asserted against the claims of Acker and Bishop.

     V. Motions to Strike

       Defendants filed two motions to strike. The Court DENIES in PART and

TERMINATES as MOOT in PART the first motion. (Doc. 149.) The Court

TERMINATES as MOOT the second motion. (Doc. 158.)

           A. First Motion to Strike

       Defendants say Poague and Acker’s depositions contradict their later-filed

declarations. (See Doc 149 at 1) (“Both plaintiffs’ declarations are, at times,

inherently contradictory, and make statements not based on personal knowledge.”).



23
   Plaintiffs’ counsel asked Seavers—HWF’s 30(b)(6) deponent—if he was “aware of any
employment opportunities which any of the Plaintiffs have failed to take advantage of.” Seavers
answered. “Not that I’m aware of, no.” (Doc. 121–3 at 165–66.) With no deposition testimony and
no other briefed evidence, no reasonable juror could find Bishop and Acker failed to mitigate lost
wages.
                                          Page 77 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 78 of 81




Defendants say the “contradictory” declarations are “inadmissible and should be

stricken from the record.” (Id.)

      In limited circumstances, district courts can strike “sham affidavits.” Van T.

Junkins and Assocs., Inc. v. U.S. Industrs., Inc., 736 F.2d 656, 657 (11th Cir. 1984).

If a party gives “clear answers to unambiguous questions,” she cannot later offer “an

affidavit that merely contradicts, without explanation, previously given clear

testimony.” Id.

      Mere inconsistency does not make an affidavit a sham. Tippins v. Celotex

Corp., 805 F.2d 949, 953 (11th Cir. 1984) (“A definite distinction must be made

between discrepancies which create transparent shams and discrepancies which

create an issue of credibility or go to the weight of the evidence.”). Even if an

affidavit is at odds with deposition testimony, the district court should submit both

to the jury and let jurors weigh credibility. See Kennett-Murray Corp. v. Bone, 622

F.2d 887, 894 (5th Cir. 1980).

      Most of Acker and Poague’s declarations are not inconsistent with their

testimony. Take Defendants’ third objection to Poague’s declaration. (See Doc. 149

at 12.) Poague testified she heard Swinney say “deez nutz” and grab his genitals.

(Doc. 126–12 at 237–240.) Defense counsel asked her: “Did you complain to anyone

other than Taylor Swinney that this offended you . . . that you didn’t think this was

funny and it was offensive?” (Id.) Poague answered “no.” (Id.) In her declaration,


                                    Page 78 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 79 of 81




Poague said “I responded to Mr. Swinney that he was gross.” (Id.) Defendants say

“[t]he Court should strike or disregard at summary judgment any statements in

Poague’s declaration that she ever objected to Swinney about these alleged jokes.”

(Doc. 149 at 13.) The Court disagrees. These two statements are reconcilable.

Poague never complained to anyone “other than” Swinney or told Swinney the

statements were “offensive”; she complained to Swinney and told Swinney the

statements were “gross.” The Court sees no contradiction.

      When declarations and testimony conflict, Plaintiffs explain why. For

instance, Poague testified Swinney “sort of looked at her with a blank stare” when

she asked to pump breastmilk. (Doc. 126, Ex–12 at 42–45.) Her affidavit, however,

says Swinney “smirk[ed], [and] stare[d] at [her] breasts.” (Doc. 138–13 at ¶ 64.)

Assuming these conflict, Poague explains herself: her memory “changes as more

information [becomes] available.” (Id. at ¶ 90.) A jury can accept or reject the

explanation. Perhaps her memory changed. Perhaps not. But Poague offered an

explanation. Therefore, the sham-declaration rule does not apply. The Court leaves

credibility determinations to the jury.

      The Court DENIES IN PART Doc. 149. The Court MOOTS Doc. 149 to the

extent it challenges declarations not referenced in this Memorandum of Opinion.




                                     Page 79 of 81
      Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 80 of 81




           B.   Second Motion to Strike

      Defendants also moved to strike Doc. 156. (Doc. 158.) This Memorandum of

Opinion neither relies on nor references Doc. 156. Therefore, the Court MOOTS

Doc. 158.

   VI.     Defendant Swinney’s Opposition to Evidence

         Swinney objects to certain evidence “placed under seal by the Circuit Court

of Jefferson County.” (Doc. 128.) This Memorandum of Opinion neither relies on

nor references that sealed evidence. Therefore, the Court MOOTS Swinney’s

objection (Doc. 128).

   VII. Conclusion

      The Court GRANTS IN PART and DENIES IN Part Defendants’ Motion for

Summary Judgment (Doc. 124). The Court GRANTS IN PART and DENIES IN

Part Plaintiffs’ Motion for Partial Summary Judgment (Doc. 120). The Court

DENIES IN PART and TERMINATES AS MOOT IN PART Defendants’ First

Motion to Strike (Doc. 149). The Court TERMINATES AS MOOT Defendants’

Second Motion to Strike (Doc. 158). The Court TERMINATES AS MOOT

Swinney’s Opposition to Evidence (Doc. 128). The Court will enter an Order

consistent with this Memorandum of Opinion.




                                     Page 80 of 81
Case 7:18-cv-00005-LSC Document 169 Filed 10/29/20 Page 81 of 81




DONE and ORDERED on October 29, 2020.



                                     _____________________________
                                             L. Scott Coogler
                                        United States District Judge
                                                                       203323




                           Page 81 of 81
